Exhibit 10.1

 

 

EXECUTION COPY

 

[g56511kd01i001.gif]

 

 

$1,800,000,000

AMENDED AND RESTATED

REVOLVING LOAN AND LETTER OF CREDIT FACILITY AGREEMENT

 

among

 

 

FLUOR CORPORATION,

as the Company,

 

FLUOR B.V.,

as the Dutch Borrower,

 

BNP PARIBAS,

as Administrative Agent and an Issuing Lender,

 

BANK OF AMERICA, N.A.

as Syndication Agent,

 

CITIBANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Documentation Agents,

 

 

and

 

THE LENDERS PARTY HERETO

 

 

February 25, 2016

 

 

BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.

and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

1

 

 

 

 

SECTION 1.01.

Definitions

 

1

SECTION 1.02.

Other Definitional Provisions

 

20

SECTION 1.03.

Amendment and Restatement of Existing Credit Agreement

 

20

 

 

 

 

ARTICLE II REVOLVING ADVANCES AND LETTERS OF CREDIT

 

21

 

 

 

 

SECTION 2.01.

Revolving Advances

 

21

SECTION 2.02.

Making the Revolving Advances

 

21

SECTION 2.03.

Repayment of Revolving Advances

 

22

SECTION 2.04.

Optional and Mandatory Prepayments of Revolving Advances; Voluntary Termination
or Reduction of Commitments

 

22

SECTION 2.05.

Interest on Revolving Advances

 

24

SECTION 2.06.

Conversion and Continuation of Revolving Advances

 

27

SECTION 2.07.

Issuance of Letters of Credit

 

28

SECTION 2.08.

Participations in Letters of Credit

 

29

SECTION 2.09.

Reimbursement in Respect of Letters of Credit

 

30

SECTION 2.10.

Disbursement Procedures for Letters of Credit; Reporting

 

31

SECTION 2.11.

Interest on LC Disbursements and Reimbursement of Other Amounts

 

32

SECTION 2.12.

Cash Collateralization

 

32

SECTION 2.13.

Obligations

 

34

SECTION 2.14.

General Provisions as to Payments

 

34

SECTION 2.15.

Computation of Interest and Fees

 

35

SECTION 2.16.

Taxes; Net Payments

 

36

SECTION 2.17.

Increased Costs

 

38

SECTION 2.18.

Illegality

 

39

SECTION 2.19.

Fees

 

39

SECTION 2.20.

Evidence of Debt

 

40

SECTION 2.21.

Use of Proceeds

 

41

SECTION 2.22.

Defaulting Lenders

 

41

SECTION 2.23.

Replacement of Lenders

 

43

SECTION 2.24.

Incremental Commitments

 

43

SECTION 2.25.

Extension of Maturity Date

 

45

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

 

47

 

 

 

 

SECTION 3.01.

Closing Date

 

47

SECTION 3.02.

Conditions to All Revolving Advances and Letters of Credit

 

48

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

49

 

 

 

 

SECTION 4.01.

Corporate Existence and Power

 

49

SECTION 4.02.

Corporate and Governmental Authorization; Contravention

 

49

SECTION 4.03.

Binding Effect

 

49

SECTION 4.04.

Financial Information

 

50

SECTION 4.05.

Litigation

 

50

SECTION 4.06.

Compliance with ERISA

 

50

 

i

--------------------------------------------------------------------------------


 

SECTION 4.07.

Taxes

 

50

SECTION 4.08.

Material Subsidiaries

 

50

SECTION 4.09.

Not an Investment Company; Margin Regulations

 

51

SECTION 4.10.

Business of the Borrower; Use of Proceeds

 

51

SECTION 4.11.

No Misleading Statements

 

51

SECTION 4.12.

Environmental Matters

 

51

SECTION 4.13.

No Default

 

52

SECTION 4.14.

Sanctions; AML Laws and Anti-Corruption Laws

 

52

 

 

 

 

ARTICLE V COVENANTS

 

 

52

 

 

 

 

SECTION 5.01.

Information

 

52

SECTION 5.02.

Payment of Obligations

 

54

SECTION 5.03.

Maintenance of Property; Insurance

 

54

SECTION 5.04.

Conduct of Business and Maintenance of Existence

 

55

SECTION 5.05.

Compliance with Laws

 

55

SECTION 5.06.

Keeping of Records; Inspection of Property, Books and Records

 

55

SECTION 5.07.

Debt

 

56

SECTION 5.08.

Negative Pledge

 

56

SECTION 5.09.

Consolidations, Mergers and Sales of Assets

 

57

SECTION 5.10.

Payment of Taxes, Etc.

 

57

SECTION 5.11.

Pari-passu Obligations

 

57

SECTION 5.12.

Further Assurances

 

57

SECTION 5.13.

Use of Proceeds

 

58

 

 

 

 

ARTICLE VI DEFAULTS

 

 

58

 

 

 

 

SECTION 6.01.

Events of Default

 

58

SECTION 6.02.

Remedies

 

60

 

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT

 

61

 

 

 

 

SECTION 7.01.

Appointment and Authorization

 

61

SECTION 7.02.

Rights as a Lender

 

61

SECTION 7.03.

Reliance by Administrative Agent

 

61

SECTION 7.04.

Delegation of Duties

 

61

SECTION 7.05.

Exculpatory Provisions

 

62

SECTION 7.06.

Indemnification

 

62

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

 

63

SECTION 7.08.

Resignation of Administrative Agent

 

63

SECTION 7.09.

Agent With Respect to Cash Collateral Accounts

 

64

SECTION 7.10.

No Other Duties, etc.

 

64

 

 

 

 

ARTICLE VIII MISCELLANEOUS

 

64

 

 

 

 

SECTION 8.01.

Notices

 

64

SECTION 8.02.

No Waivers

 

65

SECTION 8.03.

Expenses; Taxes; Indemnification

 

65

SECTION 8.04.

Sharing of Set-Offs

 

67

SECTION 8.05.

Amendments and Waivers

 

67

SECTION 8.06.

Successors and Assigns

 

68

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.07.

Collateral

 

71

SECTION 8.08.

Governing Law

 

71

SECTION 8.09.

Counterparts; Effectiveness

 

71

SECTION 8.10.

Confidentiality

 

71

SECTION 8.11.

Captions

 

72

SECTION 8.12.

Severability

 

72

SECTION 8.13.

Integration

 

72

SECTION 8.14.

Consent To Jurisdiction; Waiver Of Venue

 

72

SECTION 8.15.

Service of Process

 

73

SECTION 8.16.

No Advisory or Fiduciary Responsibility

 

74

SECTION 8.17.

WAIVER OF TRIAL BY JURY

 

74

SECTION 8.18.

Interest Rate Limitation

 

75

SECTION 8.19.

Judgment Currency

 

75

SECTION 8.20.

USA Patriot Act

 

75

SECTION 8.21.

Attorney Representation

 

76

SECTION 8.22.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

76

 

 

 

 

ARTICLE IX COMPANY GUARANTEE

 

76

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBIT A-1

FORM OF OPINION OF INTERNAL COUNSEL FOR THE BORROWERS

EXHIBIT A-2

FORM OF OPINION OF SPECIAL DUTCH COUNSEL FOR THE DUTCH BORROWER

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT C

FORM OF SECRETARY/ASSISTANT SECRETARY CERTIFICATE

EXHIBIT D

FORM OF NOTICE OF REVOLVING BORROWING

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

EXHIBIT F

FORM OF REVOLVING NOTE

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

 

SCHEDULE 1.01(a)

COMMITMENTS AND APPLICABLE PERCENTAGES

SCHEDULE 1.01(b)

EXISTING LETTERS OF CREDIT

SCHEDULE 5.08

EXISTING LIENS

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

REVOLVING LOAN AND LETTER OF CREDIT FACILITY AGREEMENT

 

AMENDED AND RESTATED REVOLVING LOAN AND LETTER OF CREDIT FACILITY AGREEMENT (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”) dated as of February 25, 2016 among FLUOR
CORPORATION, FLUOR B.V., the LENDERS party hereto from time to time, and BNP
PARIBAS, as Administrative Agent and an Issuing Lender.

 

WHEREAS, the Company, the lenders party thereto and BNP Paribas, as
administrative agent thereunder, are currently party to that certain
U.S.$1,800,000,000 Revolving Loan and Letter of Credit Facility Agreement, dated
as of November 9, 2012, (as amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”).

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers.

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Company outstanding thereunder, which
shall be payable in accordance with the terms hereof.

 

WHEREAS, it is also the intent of the Borrowers to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Closing Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.   Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Additional Commitment Lender” has the meaning specified in Section 2.25(d).

 

“Administrative Agent” means BNPP (including its branches and affiliates), in
its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Account” means the account of the Administrative Agent
in respect of any Foreign Loan Currency as the Administrative Agent shall
specify in writing to the Credit Parties from time to time.

 

“Affiliate” means, as to any Person at any date, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person as of such date.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which as of
the Closing Date is $1,800,000,000, as such amount may be increased or reduced
from time to time, as the case may be, pursuant to the terms and conditions
hereof.

 

“Agreed Currencies” means, collectively, the Agreed Loan Currencies and the
Foreign LC Currencies.

 

“Agreed Loan Currencies” means, collectively, Dollars and Foreign Loan
Currencies.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.05(e).

 

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Company’s Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

“Applicable LC Sublimit” means with respect to any Issuing Lender, such amount
as agreed to in writing by the Company and such Issuing Lender as such amount
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and such Issuing Lender.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the Commitment of each
Lender and the obligation of the Issuing Lenders to issue Letters of Credit have
been terminated pursuant to Section 6.02 or if the Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 1.01(a) or in the
Assignment and Assumption Agreement or Incremental Joinder Agreement or other
documentation contemplated hereby pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rates per annum, based
upon the Ratings as set forth below:

 

 

 

 

 

 

 

Applicable Rate for Revolving
Advances

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Rate
for Commitment
Fees

 

Eurocurrency
Rate Revolving
Advances

 

Base Rate
Revolving
Advances

1

 

A/A2 or better

 

7.0 basis points

 

87.5 basis points

 

0 basis points

 

2

--------------------------------------------------------------------------------


 

2

 

A-/A3

 

9.0 basis points

 

100.0 basis points

 

0 basis points

3

 

BBB+/Baa1

 

12.0 basis points

 

112.5 basis points

 

12.5 basis points

4

 

BBB/Baa2 or worse

 

15.0 basis points

 

125.0 basis points

 

25.0 basis points

 

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Rate
for Financial
Letters of Credit

 

Applicable Rate
for Performance
Letters of Credit

1

 

A/A2 or better

 

87.5 basis points

 

50.0 basis points

2

 

A-/A3

 

100.0 basis points

 

55.0 basis points

3

 

BBB+/Baa1

 

112.5 basis points

 

62.5 basis points

4

 

BBB/Baa2 or worse

 

125.0 basis points

 

70.0 basis points

 

“Ratings” means the ratings of the non-credit-enhanced, senior unsecured
long-term debt of the Company as set forth by S&P and Moody’s;  provided that if
no such rating is available, “Ratings” shall mean the Company’s issuer rating
from Moody’s and the Company’s corporate credit rating from S&P;  provided
further that (a) if the respective Ratings issued by the foregoing rating
agencies differ by one level, then the Pricing Level for the higher of such
Ratings shall apply (with the Rating for Pricing Level 1 being the highest and
the Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Ratings of more than one level, then the Pricing Level that is one level higher
than the Pricing Level of the lower Rating shall apply; (c) if the Company has
only one Rating, the Pricing Level for that Rating shall apply; and (d) if the
Company does not have any Rating, Pricing Level 4 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Ratings
specified in the certificate delivered pursuant to Section 3.01(a)(iv). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Ratings shall be effective, in the case of an upgrade or
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Application” means a letter of credit application in the standard form thereof
(or such other form as may be reasonably acceptable to the applicable Issuing
Lender) required by the applicable Issuing Lender and acceptable to the Company
for the issuance of letters of credit generally.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 8.06(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit B attached hereto or
any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning specified in Section 2.24.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04(c), and (c) the date of
termination of the commitment of each Lender to make Revolving Advances and of
the obligation of the Issuing Lenders to issue Letters of Credit pursuant to
Section 6.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of:

 

(a)           the prime commercial lending rate of interest established by BNPP
in New York, New York from time to time as its prime rate;

 

(b)           the sum of one-half of one-percent (1/2%) plus the NYFRB Rate for
such day; and

 

(c)           the Eurocurrency Rate for an Interest Period of one month in
Dollars beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus one- percent (1%) per annum.

 

The “prime rate” means the rate of interest per annum publicly announced from
time to time by BNPP as its prime rate in effect at its principal office in New
York City.  Any change in Base Rate due to a change in such prime rate, the
NYFRB Rate or the Eurocurrency Rate shall take effect from and including the
effective date of such change in such prime rate, the NYFRB Rate or the
Eurocurrency Rate, respectively.

 

“Base Rate Revolving Advance” means a Revolving Advance that bears interest as
provided in Section 2.05(a).

 

“Base Rate Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Advances bearing interest at the Base Rate.

 

“BNPP” means BNP Paribas and its successors.

 

“Borrower” means the Company or the Dutch Borrower and “Borrowers” means,
collectively, the Company and the Dutch Borrower.

 

“Borrowing” means a Base Rate Revolving Borrowing or a Eurocurrency Rate
Revolving Borrowing, as the context may require.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the States of California, Texas or New York are authorized
or required by law, regulation or executive order to close; provided, however,
that when used in connection with a Eurocurrency Rate Revolving Advance, the
term “Business Day” does not include any day on which banks are not open for
dealings in the relevant Agreed Loan Currency in the London interbank market or
the principal financial center of such Agreed Loan Currency (and, if the
Revolving Borrowings or LC Disbursements which are

 

4

--------------------------------------------------------------------------------


 

the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in euro, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
euro).

 

“Canadian Dollar Sublimit” means $250,000,000.

 

“CDOR Rate” means, for any Advances denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “Eurocurrency Rate”,
the applicable Interpolated Rate, or the applicable Reference Bank Rate or such
other rate as determined pursuant to the terms of Section 2.05(e), as
applicable.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. (Toronto, Ontario time) on the Interest Rate Determination Date
for such Interest Period (as adjusted by the Administrative Agent after 10:00
a.m. (Toronto, Ontario time) to reflect any error in the posted rate of interest
or in the posted average annual rate of interest); provided that if such rates
are not available on the Reuters Screen CDOR Page on any particular day, then
the Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. (Toronto,
Ontario time) on the Interest Rate Determination Date for such Interest Period
for commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.

 

“Change in Law” has the meaning specified in Section 2.17(a).

 

“Closing Date” means February 25, 2016.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Co-Documentation Agents” means each of Citibank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Co-Documentation Agents, in their capacities as
co-documentation agents, and their respective successors in such capacities.

 

“Commitment” means, at any time, for any Lender, the amounts set forth opposite
such Lender’s name on Schedule 1.01(a) hereto under the heading “Aggregate
Commitment” and “Amount of Aggregate Commitment Attributable to Revolving
Facility Sublimit” or in the Assignment and Assumption Agreement or Incremental
Joinder Agreement or other documentation contemplated hereby pursuant to which
such Lender becomes a party hereto, as such amount may be adjusted from time to
time pursuant to the terms and conditions hereof.

 

“Commitment Fee” has the meaning specified in Section 2.19(a).

 

“Company” means Fluor Corporation, a Delaware corporation.

 

“Competitor” means any Person that is engaged directly, as a significant part of
its activities, in the business of delivering engineering, procurement,
construction, maintenance, and project management to governments and clients in
diverse industries.

 

5

--------------------------------------------------------------------------------


 

“Computation Date” means each day upon or as of which the Administrative Agent
determines the Dollar Equivalent of any Eurocurrency Rate Revolving Borrowing,
any LC Exposure and/or all outstanding Credit Events, which days shall include:

 

(a)           in respect of each Eurocurrency Rate Revolving Borrowing, the date
of such Borrowing or, if applicable, the date of conversation/continuation of
any Borrowing as a Eurocurrency Rate Revolving Borrowing;

 

(b)           in respect of LC Exposure, the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit; and

 

(c)           in respect of all outstanding Credit Events, on and as of the last
Business Day of each calendar quarter and on any other Business Day elected by
the Administrative Agent in its discretion or upon instruction by the Required
Lenders or the Company; provided that, (i) in the case of any request by the
Company, not more often than once per week and (ii) in any event, the
Administrative Agent shall not be required to undertake such calculations more
frequently than once per calendar month without its consent.

 

“Consolidated Debt” means, at any date, the total Debt of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date;
provided, that Consolidated Debt of the Company and its Consolidated
Subsidiaries shall exclude Debt of variable interest entities which is
identified (as required by and referenced in the Accounting Standards
Codification 810, Consolidation, as may be modified or supplemented) in the
balance sheet of the Company and its Consolidated Subsidiaries as debt related
to a variable interest entity.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which, at any date, would be, in accordance with GAAP, consolidated with those
of the Company in its consolidated financial statements as of such date.

 

“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries less their
consolidated Intangible Assets, all determined as of such date in accordance
with GAAP.  For purposes of this definition “Intangible Assets” means the amount
(to the extent reflected in determining such consolidated stockholders’ equity)
of (i) all write-ups (other than write-ups resulting from foreign currency
translations and write-ups of assets of a going concern business made within
twelve months after the acquisition of such business) in the book value of any
asset owned by the Company or a Consolidated Subsidiary, and (ii) all
unamortized debt discount and expense, unamortized deferred charges, goodwill,
patents, trademarks, service marks, trade names, copyrights, organization or
developmental expenses and other intangible items.

 

“Control” (including the terms “Controlled by” or “under common Control with”)
means the possession, direct or indirect, of the power to vote 50% or more of
the securities having ordinary voting power for the election of directors of
such Person or to direct or cause the direction of the management and policies
of such Person, whether through ownership of voting securities or by contract or
otherwise.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

6

--------------------------------------------------------------------------------


 

“Credit Party” means each of the Administrative Agent, each Issuing Lender, each
Lender and their respective successors and assigns, and “Credit Parties” means
all such Persons, collectively.

 

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money which would be classified as a
liability of such Person in accordance with GAAP on such Person’s balance
sheets, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (except for notes relating to self insurance
programs of such Person and/or its Subsidiaries which are not classified as
current liabilities of such Person or any of its Subsidiaries) which would be
classified as a liability of such Person in accordance with GAAP on such
Person’s balance sheets, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business and foreign exchange transactions,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property, which obligations or any portion thereof may, in
accordance with their terms, become due on or before the Maturity Date, (vi) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts actually paid under a letter of credit, a bankers
acceptance or similar instrument, (vii) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(viii) all Debt of others Debt Guaranteed by such Person, and (ix) all payment
obligations of such Person under any interest rate protection agreement
(including, without limitation, any interest rate swaps, caps, floors, collars
and similar agreements). Notwithstanding anything to the contrary contained
herein, “Debt” of the Company and its Consolidated Subsidiaries shall exclude
Debt of variable interest entities which is identified (as required by and
referenced in the Accounting Standards Codification 810, Consolidation, as may
be modified or supplemented) in the balance sheet of the Company and its
Consolidated Subsidiaries as debt related to a variable interest entity.

 

“Debt Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Debt Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term “Debt
Guarantee” used as a verb has a corresponding meaning.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Advances or participations in any Letter of Credit within three Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
as described in Section 3.02 (each of which conditions precedent, together with
any applicable default, shall be specifically identified in such writing) has
not been satisfied, (b) notified the Company, the Administrative Agent, the
applicable

 

7

--------------------------------------------------------------------------------


 

Issuing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit (unless such writing or public statement relates to such
Lender’s obligation to fund a Revolving Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding as described in Section 3.02 (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within three (3) Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Revolving Advances and/or to fund participations in the then outstanding Letters
of Credit, (d) otherwise failed to pay over to the Administrative Agent, any
Issuing Lender or any other Lender any other amount required to be paid by it
hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
upon delivery of written notice of such determination to the Company, each
Issuing Lender and each Lender.

 

“Dollar Equivalent” means, at any date of the determination thereof, with
respect to any currency (i) the amount of such currency if such currency is
Dollars or (ii) the equivalent amount thereof in Dollars if such currency is a
Foreign Currency, calculated by the Administrative Agent or the applicable
Issuing Lender, as the case may be, (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 2:00 p.m. (New York City
time) on such date of determination.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dutch Borrower” means Fluor B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated under the laws of the Netherlands having its
corporate seat (statutaire zetel) in Haarlem, the Netherlands and registered
with the Dutch Chamber of Commerce under number 34023348.

 

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies:  an entity
which (x) assumes existing rights and/or obligations vis-à-vis the Dutch
Borrower, the value of which is at least €100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least
€100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the

 

8

--------------------------------------------------------------------------------


 

relevant authority/ies: an entity which is not considered to form part of the
public on the basis of such interpretation.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escalating LC” means each Letter of Credit that, by its terms or the terms of
the Application related thereto, provides for one or more increases in the
stated amount thereof.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“euro” means the single currency of participating member states of the European
Union.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.

 

“Eurocurrency Rate” means, for any Interest Rate Determination Date:

 

(a) with respect to any Eurocurrency Rate Revolving Borrowing denominated in any
LIBOR Quoted Currency for any Interest Period therefor, an interest rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
rate per annum obtained by dividing (i) (x) the rate per annum determined by the
Administrative Agent administered by ICE Benchmark Administration Limited (or
any other Person that takes over the administration of such rate as reasonably
determined by the Administrative Agent) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in such LIBOR Quoted
Currency, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date (as displayed on pages LIBOR01 or LIBOR02
of

 

9

--------------------------------------------------------------------------------


 

the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion which has been nominated by ICE Benchmark
Administration Limited as an authorized information vendor for the purpose of
displaying such rates) (in each case the “LIBOR Screen Rate”); provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement or (y) in the event the rate referenced in
the preceding clause (x) is not available at such time for such Interest Period
(the “Impacted Interest Period”), then the Eurocurrency Rate for such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement, by (ii) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period; or

 

(b) with respect to any Eurocurrency Rate Revolving Borrowing denominated in any
Non-Quoted Currency for any Interest Period therefor, an interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the rate
per annum obtained by dividing (i) the applicable Local Screen Rate for such
Non-Quoted Currency and Interest Period; provided that, if the any Local Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement or (y) in the event the rate referenced in the preceding
clause (x) is not available at such time for such Interest Period (the “Impacted
Interest Period”), then the Eurocurrency Rate for such Interest Period shall be
the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement,
by (ii) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period;

 

provided that it is understood and agreed that all of the terms and conditions
of this definition of “Eurocurrency Rate” shall be subject to Section 2.05(e).

 

“Eurocurrency Rate Revolving Advance” has the meaning specified in
Section 2.05(b).

 

“Eurocurrency Rate Revolving Borrowing” means a borrowing consisting of
simultaneous Revolving Advances bearing interest at the Eurocurrency Rate and
having the same Interest Period.

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Interest
Period for any Eurocurrency Rate Revolving Advance, the reserve percentage
applicable on the Interest Rate Determination Date under regulations issued from
time to time by the FRB (or any successor), any central bank, monetary
authority, the Financial Conduct Authority, the Prudential Regulation Authority,
the European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in the applicable
currency for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement). 
Eurocurrency Rate Revolving Advances shall be deemed to be subject to such
reserve percentage without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under any
applicable law, rule or regulation, including Regulation D of the FRB.  The
Eurocurrency Rate Reserve Percentage shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Exchange Equivalent” means, at any time for the determination thereof, with
respect to any amount (the “Original Amount”) of Dollars, the amount of any
relevant Foreign Currency which would be required to buy the Original Amount of
Dollars by the Administrative Agent (in accordance with

 

10

--------------------------------------------------------------------------------


 

normal banking procedures) at the spot exchange rate therefor at about 2:00
p.m. (New York City time) on such date of determination.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by the net income (however
denominated) of such Recipient, (ii) franchise taxes and branch profits taxes
imposed on or measured by the net income (however denominated) of such
Recipient, in each case by the jurisdiction under the laws of which such
Recipient is organized, domiciled, resident or doing business or any political
subdivision thereof, (iii) United States withholding Tax imposed on amounts
payable to any Lender pursuant to a law in effect at the time such Lender first
becomes a party to this Agreement (other than pursuant to an assignment request
by the Company pursuant to Section 2.23), except to the extent that amounts with
respect to such Tax were payable to such Lender’s assignor immediately before
such Lender became a party to this Agreement, (iv) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(b), and (v) any United States
federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the preamble to this
Agreement.

 

“Existing Letters of Credit” means the letters of credit described by letter of
credit number, face amount, name of beneficiary and date of expiry on Schedule
1.01(b) attached hereto.

 

“Existing Maturity Date” has the meaning specified in Section 2.25(a).

 

“Expiration Date” has the meaning specified in Section 2.07(b).

 

“Extending Lender” has the meaning specified in Section 2.25(b).

 

“Extension Date” has the meaning specified in Section 2.25(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day (the “accrual date”), the rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that (i) if the accrual date
is not a Business Day, the Federal Funds Rate for the accrual date shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for the accrual date
shall be the average rate quoted to BNPP on the accrual date (or next preceding
Business Day) on such transactions as determined by the Administrative Agent.

 

“Fee Letters” means, collectively (i) that certain letter agreement among BNP
Paribas, BNP Paribas Securities Corp. and the Company dated as of January 29,
2016, (ii) that certain letter agreement among BNP Paribas, BNP Paribas
Securities Corp., Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and the Company dated as of January 29, 2016, (iii) that certain
letter agreement among Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Company dated as of January 29, 2016, (iv) that
certain letter agreement between Citigroup Global Markets Inc. and the Company
dated as

 

11

--------------------------------------------------------------------------------


 

of January 29, 2016 and (v) that certain letter agreement between The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and the Company dated as of January 29, 2016, in each
case, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Financial Letter of Credit” means a financial standby letter of credit issued
for the account of the Company, or for the account of the Company on behalf of,
or in support of obligations of, any of the Company’s Subsidiaries, or which
otherwise backs bank guarantees issued by any Issuing Lender or its
correspondent bank to support such financial letters of credit, in each case
which must qualify as a financial guarantee type letter of credit under
applicable laws and regulations.

 

“Foreign Currency” means a Foreign LC Currency or a Foreign Loan Currency, as
applicable and as the context requires.

 

“Foreign LC Currency” means Pounds Sterling, euro, Japanese Yen, Australian
Dollar, New Zealand Dollar, Mexican Peso, Canadian Dollar, Singapore Dollar
and/or any other currency acceptable to the applicable Issuing Lender, as the
context requires.

 

“Foreign Lender” has the meaning specified in Section 2.16(b).

 

“Foreign Loan Currency” means (i) Pounds Sterling, (ii) euro, (iii) Canadian
Dollar and (iv) any other currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBOR Screen Rate is available in the Administrative
Agent’s determination and (z) that is agreed to by the Administrative Agent and
each of the Lenders.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04(a) as of and for the fiscal year ended December 31, 2014.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator (including any central bank or any supra-national
body exercising such powers or functions, such as the European Union or the
European Central Bank).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

 

“Incremental Commitment Increase” has the meaning specified in Section 2.24.

 

“Incremental Commitment Increase Effective Date” has the meaning specified in
Section 2.24.

 

“Incremental Increase Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Incremental Commitment
Increase in accordance with Section 2.24.

 

12

--------------------------------------------------------------------------------


 

“Incremental Joinder Agreement” has the meaning specified in Section 2.24.

 

“Incremental Term Loan” has the meaning specified in Section 2.24.

 

“Incremental Term Loan Amendment” has the meaning specified in Section 2.24.

 

“Incremental Term Loan Effective Date” has the meaning specified in
Section 2.24.

 

“Incremental Term Loan Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Incremental Term Loan in
accordance with Section 2.24.

 

“Indemnified Taxes” has the meaning specified in Section 2.16(a).

 

“Industry Standards” has the meaning specified in Section 5.03(b).

 

“Information” has the meaning specified in Section 8.10.

 

“Interest Period” has the meaning specified in Section 2.05(b).

 

“Interest Rate Determination Date” means, with respect to any Eurocurrency Rate
Revolving Borrowing for any Interest Period, (i) if the currency is euro, the
day that is two (2) TARGET2 Days before the first day of such Interest Period,
and (ii) for any other currency, two (2) Business Days prior to the commencement
of such Interest Period (unless, in each case, market practice differs in the
relevant market where the Eurocurrency Rate for such currency is to be
determined, in which case the Interest Rate Determination Date will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Interest Rate Determination Date will be the last of those days)).

 

“Interest Type” refers to the distinction between Revolving Advances bearing
interest at the Base Rate and Revolving Advances bearing interest at the
Eurocurrency Rate.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate for the shortest period (for
which the applicable Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means BNPP, Bank of America, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Sumitomo Mitsui Banking Corporation, Credit Agricole Corporate &
Investment Bank and, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and at the request of the Company, any other
Lender that agrees to be an Issuing Lender hereunder, each in its capacity as an
issuer of Letters of Credit hereunder, and its successors, and the term “Issuing
Lenders” means all such Persons, collectively.

 

“Joint Lead Arrangers” means each of BNP Paribas Securities Corp., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc. and
The Bank of Tokyo-Mitsubishi UFJ,

 

13

--------------------------------------------------------------------------------


 

Ltd., in their capacities as joint bookrunners and joint lead arrangers, and
their respective successors in such capacities.

 

“Joint Venture” means any joint venture, partnership or other minority-owned
entity (other than a Subsidiary) in which the Company or any of its Subsidiaries
or other Affiliates owns an interest.

 

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

 

“LC Excess” has the meaning specified in Section 2.12(b).

 

“LC Exposure” means at any time, the sum of (i) the aggregate undrawn amount of
all Letters of Credit at such time (provided that, with respect to any
Escalating LC, such aggregate undrawn amount shall equal the maximum amount
(after giving effect to all possible increases) available to be drawn under such
Escalating LC) plus (ii) the aggregate amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Company at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” means each Person listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
Agreement or Incremental Joinder Agreement or other documentation contemplated
hereby (other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption Agreement or other documentation contemplated
hereby), including any Incremental Increase Lender, and their successors and
assigns.

 

“Lender Notice Date” has the meaning specified in Section 2.25(b).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof, or such office as may be set forth as a
Lending Office of a Lender in any Assignment and Assumption Agreement accepted
by the Administrative Agent pursuant to Section 8.06(b), or such other office as
such Lender may hereafter designate as its Lending Office by notice to the
Company and the Administrative Agent.

 

“Letter of Credit” means (a) any Financial Letter of Credit or any Performance
Letter of Credit, in each case denominated in Dollars or in a Foreign LC
Currency issued pursuant to this Agreement, which letter of credit is in a form
reasonably acceptable to the applicable Issuing Lender, and (b) any Existing
Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time, in each case in
accordance with this Agreement.

 

“Letter of Credit Fee” has the meaning specified in Section 2.19(b).

 

“LIBOR Quoted Currency” means (i) Dollars, (ii) euro and (iii) Pounds Sterling.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

 

14

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Loan Excess” has the meaning specified in Section 2.04(d).

 

“Loan Documents” means this Agreement, each Application, each Letter of Credit,
each Revolving Note, the Fee Letters, any security or collateral documents to be
delivered thereunder and any other documents or certificates to be delivered
thereunder or in connection therewith and all amendments thereto and
substitutions and replacements therefor and modifications thereof.

 

“Local Screen Rate” means the CDOR Screen Rate.

 

“Local Time” means (i) New York City time in the case of a Revolving Advance,
Revolving Borrowing or LC Disbursement denominated in Dollars and (ii) local
time in the case of a Revolving Advance, Revolving Borrowing or LC Disbursement
denominated in a Foreign Currency (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).

 

“Material Adverse Change” means any material and adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Company and its Consolidated Subsidiaries (taken
as a whole) since December 31, 2014 which could reasonably be expected to
materially and adversely affect the ability of any Borrower to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date.

 

“Material Plan” has the meaning specified in Section 6.01(i).

 

“Material Subsidiary” means at any time (i) the Dutch Borrower or (ii) any other
Subsidiary which as of such time meets the definition of a “significant
subsidiary” contained as of the date hereof in Regulation S-X of the SEC.

 

“Maturity Date” means February 25, 2021, subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.25; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 8.18.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.25(b).

 

“Non-Quoted Currency” means Canadian Dollars.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit E attached hereto.

 

15

--------------------------------------------------------------------------------


 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit D attached hereto.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means the collective reference to all obligations and liabilities
of the Borrowers to the Credit Parties (including, without limitation, the
reimbursement obligations payable hereunder and all other obligations and
liabilities of the Borrowers in respect of any Letter of Credit and any
Revolving Advance and interest thereon as provided for herein, and interest
accruing at the then applicable rate provided in this Agreement after the
maturity of such obligations and liabilities and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent, the Joint Lead Arrangers, the Issuing
Lenders or the Lenders that are required to be paid by the Company pursuant to
the terms of this Agreement or any other Loan Document).

 

“Other Taxes” has the meaning specified in Section 8.03(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning specified in Section 8.06(c).

 

16

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 8.06(c).

 

“Patriot Act” has the meaning specified in Section 8.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Performance Letter of Credit” means a standby letter of credit issued for the
account of the Company, or for the account of the Company on behalf of, or in
support of obligations of, any of the Related Entities, to support, or to back
bank guarantees issued by other banks to support, the Company’s and the Related
Entities’ performance under specific project engineering, procurement,
construction, maintenance and related activities and/or contracts.

 

“Permitted Cover” means the provision of cover by arranging for the issuance of
one or more standby letters of credit issued by a bank (excluding Letters of
Credit issued pursuant to this Agreement), and on terms and conditions, in each
case satisfactory to the Administrative Agent and the Issuing Lenders.

 

“Permitted Investments” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing no more than one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing no more than one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; and (iii) certificates of deposit or
bankers’ acceptances maturing no more than one year after such date or overnight
bank deposits, in each case issued, accepted by or of any Lender, or any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia, which amounts may be withdrawn at any
time without penalty, and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s that (a) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (b) has Tier 1 capital (as defined in such
regulations) of not less than $10,000,000,000.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Company or any Subsidiary for
employees of the Company or any Subsidiary or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Company or any Subsidiary is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Pounds Sterling Sublimit” means $250,000,000.

 

“Ratings” has the meaning specified in the definition of “Applicable Rate.”

 

“Recipient” means the Administrative Agent, any Lender and any Issuing Lender,
as applicable.

 

17

--------------------------------------------------------------------------------


 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Interest
Rate Determination Date for Advances in the applicable currency and the
applicable Interest Period as the rate at which the relevant Reference Bank
could borrow funds in the London (or other applicable) interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
BNP Paribas and such other banks as may be appointed by the Administrative Agent
in consultation with the Company.  No Lender shall be obligated to be a
Reference Bank without its consent.

 

“Register” has the meaning specified in Section 8.06(h).

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Related Entity” means any Subsidiary, Affiliate or Joint Venture of the
Company.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having more than 50% of the
Aggregate Commitments or, if the Commitment of each Lender and the obligation of
the Issuing Lenders to issue Letters of Credit hereunder have been terminated
pursuant to the terms of this Agreement, Lenders holding in the aggregate more
than 50% of the aggregate outstanding amount of all Revolving Advances and all
LC Exposure (with the aggregate amount of each Lender’s risk participation in LC
Exposure being deemed “held” by such Lender for purposes of this definition).

 

“Revolving Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Interest Type and, in the case of Eurocurrency Rate
Revolving Advances, having the same Interest Period, made by the Lenders
pursuant to Section 2.01.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Advances and
its LC Exposure at such time.

 

“Revolving Facility Sublimit” means $1,000,000,000.

 

“Revolving Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Revolving Advances made by such Lender to such Borrower,
substantially in the form of Exhibit F attached hereto.

 

“Sanction(s)” means any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union, or
Her Majesty’s Treasury.

 

“Sanctioned Person” has the meaning assigned to such term in Section 4.14.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

18

--------------------------------------------------------------------------------


 

“Screen Rates” means the LIBOR Screen Rate and the Local Screen Rate.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Subsidiary” of a Person, as of any date, means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person, in each case as of such date.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Syndication Agent” means Bank of America, N.A., as Syndication Agent, in its
capacity as syndication agent, and its successors in such capacity.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” has the meaning specified in Section 2.16(a).

 

“Trade Date” has the meaning assigned to such term in Section 8.06(h)(i).

 

“UCC” means the Uniform Commercial Code as in effect from time to time under the
laws of the State of New York.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

 

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time, minus (b) the sum of (i) the Dollar Equivalent
of the aggregate principal amount of all Revolving Advances of such Lender
outstanding at such time, plus (ii) the Dollar Equivalent of such Lender’s LC
Exposure outstanding at such time.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.16(b).

 

“Utilization” means, on any date, the sum of (i) the Dollar Equivalent of the
aggregate principal amount of all Revolving Advances outstanding at such time,
plus (ii) the Dollar Equivalent of the total LC Exposure outstanding at such
time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In

 

19

--------------------------------------------------------------------------------


 

Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.           Other Definitional Provisions.

 

(a)           All terms defined in this Agreement shall have the meanings given
such terms herein when used in the Loan Documents or any certificate, opinion or
other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein.

 

(b)           As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in Section 1.01, and accounting terms partly defined in
Section 1.01, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c)           The words “hereof”, “herein”, “hereto” and “hereunder” and similar
words when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, schedule and
exhibit references contained herein shall refer to Sections hereof or schedules
or exhibits hereto unless otherwise expressly provided herein.

 

(d)           The word “or” shall not be exclusive; “may not” is prohibitive and
not permissive.

 

(e)           Unless the context otherwise requires, words in the singular
number include the plural, and words in the plural include the singular.

 

(f)            Unless specifically provided in a Loan Document to the contrary,
references to time shall refer to New York City time.

 

SECTION 1.03.           Amendment and Restatement of Existing Credit Agreement. 
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 3.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation.  All “Revolving Advances”
made, all “Letters of Credit” issued and all “Obligations” incurred under the
Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Revolving Advances, Letters of Credit and Obligations under (and
shall be governed by the terms of) this Agreement and the other Loan Documents. 
Without limiting the foregoing, upon the occurrence of the Closing Date: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the Existing Letters of Credit which remain outstanding on
the Closing Date shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement, (c) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Closing Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments, designations or other relevant actions
in respect of each Lender’s credit exposure under the Existing Credit Agreement
as are necessary in order that each such Lender’s Revolving Credit Exposure
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Closing Date and (e) the Borrowers
hereby agree to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurocurrency Rate Revolving Advances (including the “Eurodollar Revolving
Rate Advances” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 8.03(d) hereof.

 

20

--------------------------------------------------------------------------------


 

ARTICLE II

 

REVOLVING ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.           Revolving Advances.

 

(a)           Subject to the terms and conditions set forth herein, each Lender
severally (and not jointly) agrees to make advances in Agreed Loan Currencies
(each a “Revolving Advance”) to the Borrowers from time to time on any Business
Day during the Availability Period, in an aggregate principal amount that will
not result in (i) subject to Section 2.04(d) and Section 2.12(b), the Dollar
Equivalent of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (ii) subject to Section 2.04(d) and Section 2.12(b), the Dollar
Equivalent of the aggregate Revolving Credit Exposures exceeding the Aggregate
Commitments, (iii) subject to Section 2.04(d) and Section 2.12(b), the Dollar
Equivalent of the sum of the aggregate outstanding Revolving Advances and the LC
Exposure in respect of Financial Letters of Credit exceeding the Revolving
Facility Sublimit, (iv) subject to Section 2.04(d), the Dollar Equivalent of the
aggregate outstanding Revolving Advances denominated in Canadian Dollars
exceeding the Canadian Dollar Sublimit, and (v) subject to Section 2.04(d), the
Dollar Equivalent of the aggregate outstanding Revolving Advances denominated in
Pounds Sterling exceeding the Pounds Sterling Sublimit.

 

(b)           Each Revolving Borrowing shall be in an aggregate amount of at
least $3,000,000 (or, if such Borrowing is denominated in a Foreign Loan
Currency, 3,000,000 units of such currency) or an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in a Foreign Loan Currency,
1,000,000 units of such currency) in excess thereof and shall consist of
Revolving Advances made by the Lenders ratably according to their respective
Commitments in respect of the Revolving Facility Sublimit.  Within the foregoing
limits, the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.04 and reborrow under this Section 2.01.

 

(c)           Any Revolving Advance to the Dutch Borrower shall at all times be
provided by a Lender that is a Dutch Non-Public Lender.

 

SECTION 2.02.           Making the Revolving Advances.

 

(a)           Each Revolving Advance.  Each Revolving Borrowing shall be made in
an Agreed Loan Currency and shall be comprised entirely of Base Rate Revolving
Advances or Eurocurrency Rate Revolving Advances as the relevant Borrower may
request in accordance herewith; provided that each Base Rate Revolving Advance
shall only be made in Dollars.  Each Lender at its option may make any Revolving
Advance by causing any domestic or foreign branch or Affiliate of such Lender to
make such Revolving Advance (and in the case of an Affiliate, the provisions of
Sections 2.05(e), 2.16, 2.17 and 8.03(d) shall apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Revolving
Advance in accordance with the terms of this Agreement.  To request a Revolving
Borrowing, the relevant Borrower shall notify the Administrative Agent of such
request (pursuant to a Notice of Revolving Borrowing) (i) not later than 12:00
noon (New York City time) on the Business Day prior to the date of such
Revolving Borrowing if such Revolving Borrowing consists of Base Rate Revolving
Advances, (ii) not later than 12:00 noon (Local Time) on the third Business Day
prior to the date of such Revolving Borrowing if such Revolving Borrowing
consists of Eurocurrency Rate Revolving Advances denominated in Dollars and
(iii) not later than 12:00 noon (Local Time) on the fourth Business Day prior to
the date of such Revolving Borrowing if such Revolving Borrowing consists of
Eurocurrency Rate Revolving Advances denominated in a Foreign Loan Currency. 
Each such Notice of Revolving Borrowing shall be irrevocable upon receipt by the
Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

(b)           Revolving Advances by Lenders.  If the Administrative Agent
receives a Notice of Revolving Borrowing, the Administrative Agent shall
promptly give each Lender notice of such Notice of Revolving Borrowing.  Each
Lender shall, before 1:30 p.m. (Local time) on the date of such Revolving
Borrowing in the case of any Revolving Borrowing to be made on such date, make
available for the account of its Lending Office to the Administrative Agent such
Lender’s ratable portion of such Revolving Borrowing by depositing immediately
available funds in the applicable Agreed Loan Currency in the Administrative
Agent’s Account.  Unless the Administrative Agent shall have received written
notice from a Lender prior to the date of any Revolving Borrowing hereunder that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Revolving Borrowing, the Administrative Agent may assume
that such Lender has made such ratable portion available to the Administrative
Agent on the date of such Revolving Borrowing in accordance with the terms
hereof and the Administrative Agent may, in reliance upon such assumption, but
shall not be required to, make available to or for the account of the relevant
Borrower on such date a corresponding amount.  If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent and the Administrative Agent makes such ratable portion
available to the relevant Borrower, such Lender and such Borrower, without
prejudice to any rights or remedies that such Borrower may have against such
Lender, severally agree to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to or for the account of such Borrower until
the date such amount is repaid to the Administrative Agent, at (A) in the case
of such Borrower, the interest rate applicable at the time to the Revolving
Advances comprising such Revolving Borrowing, and (B) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Revolving Advances denominated in a Foreign Loan Currency).  If
such Lender shall pay to the Administrative Agent such amount, such amount so
paid shall constitute such Lender’s Revolving Advance as part of the relevant
Revolving Borrowing for purposes of this Agreement and, to the extent that the
relevant Borrower previously paid such amount to the Administrative Agent, the
Administrative Agent will refund to such Borrower such amount so paid, but
without interest.

 

(c)           Disbursement of Revolving Advances.  Upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make funds for any Revolving Borrowing available to the relevant Borrower by
crediting such amount to the account designated by such Borrower in the
applicable Notice of Revolving Borrowing, subject to the Administrative Agent’s
receipt of funds from the Lenders, and provided that the Administrative Agent
shall first make a portion of such funds equal to any outstanding LC
Disbursement under any Letter of Credit and any interest accrued and unpaid
thereon to and as of such date, available to the applicable Issuing Lender for
reimbursement of such LC Disbursement and payment of such interest.

 

SECTION 2.03.           Repayment of Revolving Advances.  Each Borrower shall
repay to each Lender (in accordance with the provisions of Section 2.14(a)) on
the Maturity Date the aggregate principal amount of all Revolving Advances made
to such Borrower and owing to such Lender outstanding on the Maturity Date.

 

SECTION 2.04.           Optional and Mandatory Prepayments of Revolving
Advances; Voluntary Termination or Reduction of Commitments.

 

(a)           Optional Prepayments.  Any Borrower may, upon prior notice to the
Administrative Agent (which shall be given not later than (i) 12:00 noon (New
York City time) on the day of prepayment in the case of prepayment of Base Rate
Revolving Advances, (ii) 12:00 noon (Local Time) three Business Days in advance
in the case of prepayment of Eurocurrency Rate Revolving Advances denominated in
Dollars or (iii) 12:00 noon (Local Time) four Business Days in advance in the
case of prepayment of

 

22

--------------------------------------------------------------------------------


 

Eurocurrency Rate Revolving Advances denominated in a Foreign Loan Currency)
stating the proposed date and aggregate principal amount of the prepayment and
the Interest Type of Revolving Advances to be prepaid (and if such notice is
given such Borrower shall), prepay in whole or in part, without premium or
penalty, the outstanding principal of Revolving Advances of such Interest Type,
together with, in the case of any prepayment of Eurocurrency Rate Revolving
Advances, interest thereon to the date of such prepayment on the principal
amounts prepaid (plus, in the case of prepayment of Eurocurrency Rate Revolving
Advances prior to the end of the applicable Interest Period, any additional
amount for which the Borrower shall be obligated pursuant to Section 8.03(d));
provided, however, that each partial prepayment of Revolving Advances shall be
in an aggregate principal amount of not less than $3,000,000 (or, if such
Revolving Advance is denominated in a Foreign Loan Currency, 3,000,000 units of
such currency) or an integral multiple of $1,000,000 (or, if such Revolving is
denominated in a Foreign Loan Currency, 1,000,000 units of such currency) in
excess thereof.

 

(b)           Application of Prepayments.  Prepayments of the Revolving Advances
made pursuant to this Section 2.04 shall be first applied to prepay LC
Disbursements then outstanding until such LC Disbursements are paid in full, and
second applied to prepay Revolving Advances then outstanding comprising part of
the same Revolving Borrowings until such Revolving Advances are paid in full. 
The amount remaining (if any) after the prepayment in full of the Revolving
Advances then outstanding shall be applied as set forth in Section 2.14(d).

 

(c)           Voluntary Termination or Reduction of Commitments.  The Company
may, upon notice to the Administrative Agent, irrevocably terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. (New York City time) five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, and (iii) the Company shall not terminate or
reduce the Aggregate Commitments if such reduction, after giving effect thereto
and to any concurrent prepayments hereunder, would result in (x) the Dollar
Equivalent of the aggregate Revolving Credit Exposures exceeding the Aggregate
Commitments, (y) the Dollar Equivalent of the sum of the aggregate outstanding
Revolving Advances and the LC Exposure in respect of Financial Letters of Credit
exceeding the Revolving Facility Sublimit.  The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued in respect of the Aggregate Commitments until the
effective date of any termination or reduction of the Aggregate Commitments
shall be paid on the effective date of such termination or reduction, as
applicable.

 

(d)           Mandatory Prepayments.  If at any time (including on any
Computation Date) (i) the Dollar Equivalent of the aggregate Revolving Credit
Exposures exceeding the Aggregate Commitments, (ii) the Dollar Equivalent of the
sum of the aggregate outstanding Revolving Advances and the LC Exposure in
respect of Financial Letters of Credit exceeding the Revolving Facility
Sublimit, (iii) the Dollar Equivalent of the aggregate outstanding Revolving
Advances denominated in Canadian Dollars exceeding the Canadian Dollar Sublimit
or (iv) the Dollar Equivalent of the aggregate outstanding Revolving Advances
denominated in Pounds Sterling exceeding the Pounds Sterling Sublimit (any such
excess amounts described in the foregoing clauses (i), (ii), (iii) or (iv), the
“Loan Excess”), in each case, by $10,000,000 or more, the Administrative Agent
shall provide notice thereof to the Company and demand the repayment of
outstanding Revolving Advances pursuant to this paragraph.  Within one
(1) Business Day after the Business Day on which the Company receives such
notice, the Company shall repay outstanding Revolving Advances in an amount
sufficient to eliminate the full amount of such Loan Excess. The Administrative
Agent shall produce copies of any calculations or reports relating to the
foregoing upon written request from the Company or any Lender.

 

23

--------------------------------------------------------------------------------


 

SECTION 2.05.           Interest on Revolving Advances.  Each Borrower shall pay
interest on the unpaid principal amount of each Revolving Advance made to such
Borrower from the date of such Revolving Advance until such principal is paid in
full at the applicable rate set forth below.

 

(a)           Interest on Base Rate Revolving Advances.  Except as otherwise
provided in this Agreement, each Borrower shall pay interest on the outstanding
principal amount of each Base Rate Revolving Advance made to such Borrower, from
the date of such Base Rate Revolving Advance until such principal amount is paid
in full, payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing on the first such date to occur after
the Closing Date, and on the Maturity Date, at a fluctuating interest rate per
annum equal, subject to Section 2.05(d), to the Base Rate plus the Applicable
Rate in effect from time to time.

 

(b)           Interest Periods for Eurocurrency Rate Revolving Advances.  Each
Borrower may, pursuant to Section 2.05(c), elect to have the interest on the
principal amount of all or any portion of any Revolving Advances made or to be
made to such Borrower under Section 2.01, in each case ratably according to the
respective outstanding principal amounts of Revolving Advances owing to each
Lender (each such principal amount owing to a Lender as to which such election
has been made being a “Eurocurrency Rate Revolving Advance” owing to such
Lender), determined and payable for a specified period (an “Interest Period” for
such Eurocurrency Rate Revolving Advance) in accordance with Section 2.05(c),
provided, however, that no Borrower may (i) make any such election with respect
to any LC Disbursements, or (ii) have more than ten Eurocurrency Rate Revolving
Advances owing to any Lender outstanding at any one time.  Each Interest Period
shall be one, two, three, six or twelve months, or such other periods as may be
agreed by all Lenders, at the relevant Borrower’s election pursuant to
Section 2.05(c); provided, however, that:

 

(i)            the first day of an Interest Period for any Eurocurrency Rate
Revolving Advance shall be either the last day of any then current Interest
Period for such Revolving Advance or, if there shall be no then current Interest
Period for such Revolving Advance, any Business Day;

 

(ii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

 

(iii)          whenever the first day of any Interest Period occurs on a day of
the month for which there is no numerically corresponding day in the calendar
month that succeeds such initial calendar month by the number of months equal to
the number of months of such Interest Period, such Interest Period shall end on
the last Business Day of such succeeding calendar month; and

 

(iv)          no Interest Period shall extend beyond the Maturity Date.

 

(c)           Interest on Eurocurrency Rate Revolving Advances.  Each Borrower
may from time to time, on the condition that no Default or Event of Default has
occurred and is continuing, and subject to the provisions of Sections
2.05(b) and 2.05(e), elect to pay interest on all or any portion of any
Revolving Advances made to such Borrower during any Interest Period therefor at
a rate per annum equal to the sum of the Eurocurrency Rate for such Interest
Period for such Revolving Advances plus the Applicable Rate in effect from time
to time, by notice, specifying the amount of the Revolving Advances as to which
such election is made (which amount shall aggregate at least $3,000,000 (or, if
such Revolving Advance is denominated in a Foreign Loan Currency, 3,000,000
units of such currency) or any multiple of $1,000,000 (or, if such Revolving
Advance is denominated in a Foreign Loan Currency,

 

24

--------------------------------------------------------------------------------


 

1,000,000 units of such currency) in excess thereof) and the first day and
duration of such Interest Period, received by the Administrative Agent before
12:00 noon (Local Time) (i) three Business Days prior to the first day of such
Interest Period if the applicable Revolving Advance is denominated in Dollars or
(ii) four Business Days prior to the first day of such Interest Period if the
applicable Revolving Advance is denominated in a Foreign Loan Currency.  If the
relevant Borrower has made such election for Eurocurrency Rate Revolving
Advances for any Interest Period, such Borrower shall pay interest on the unpaid
principal amount of such Eurocurrency Rate Revolving Advances during such
Interest Period, payable in arrears on the last day of such Interest Period and,
in the case of any Interest Period which is longer than three months, on each
three-month anniversary of the first day of such Interest Period, in each case
at a rate equal, subject to Section 2.05(d), to the sum of the Eurocurrency Rate
for such Interest Period for such Eurocurrency Rate Revolving Advances plus the
Applicable Rate in effect from time to time during such Interest Period.  On the
last day of each Interest Period for any Eurocurrency Rate Revolving Advance,
(i) in the case of a Eurocurrency Rate Revolving Advance denominated in Dollars,
the unpaid principal balance thereof shall automatically become and bear
interest as a Base Rate Revolving Advance, except to the extent that the
relevant Borrower has elected to pay interest on all or any portion of such
amount for a new Interest Period commencing on such day in accordance with this
Section 2.05(c) and (ii) in the case of a Eurocurrency Rate Revolving Advance
denominated in a Foreign Loan Currency, the unpaid principal balance thereof
shall automatically become and bear interest as a Eurocurrency Rate Revolving
Advance with an Interest Period of one month, except to the extent that the
relevant Borrower has elected to pay interest on all or any portion of such
amount for a new Interest Period commencing on such day in accordance with this
Section 2.05(c).  Each notice by a Borrower under this Section 2.05(c) shall be
irrevocable upon receipt by the Administrative Agent.

 

(d)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, (i) interest shall accrue, after as well as before
judgment, on any Revolving Advance then outstanding at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to such Revolving Advance (which, for the avoidance of doubt, shall
include the Applicable Rate); provided that, (A) in the case of any Eurocurrency
Rate Revolving Advance denominated in Dollars, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurocurrency Rate Revolving Advance shall thereupon become a Base
Rate Revolving Advance and shall thereafter bear interest, after as well as
before judgment, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Revolving Advances and
(B) in the case of any Eurocurrency Rate Revolving Advance denominated in a
Foreign Loan Currency, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurocurrency Rate
Revolving Advance shall thereupon become a Eurocurrency Rate Revolving Advance
with an Interest Period of one month and shall thereafter bear interest, after
as well as before judgment, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Eurocurrency Rate
Revolving Advances, (ii) Letter of Credit Fees shall accrue, after as well as
before judgment, at a rate which is 2% per annum in excess of the rate otherwise
payable under this Agreement, (iii) reimbursement obligations in respect of LC
Disbursements payable under Section 2.09(a) shall accrue, after as well as
before judgment, at a rate which is 2% per annum in excess of the Letter of
Credit Fee plus the Base Rate in effect from time to time and (iv) interest
shall accrue, to the fullest extent permitted by law, after as well as before
judgment, and except as otherwise provided in Section 2.11 or clauses (i),
(ii) or (iii) above, on any overdue principal, interest or other amounts payable
hereunder (including the Commitment Fee) at a rate that is 2% per annum in
excess of the interest rate otherwise payable under this Agreement with respect
to Base Rate Revolving Advances.  Such interest and other amounts shall be
payable upon demand.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.05(d) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent, any
Lender or any other Credit Party.

 

25

--------------------------------------------------------------------------------


 

(e)           Suspension of Eurocurrency Rate Revolving Advances.

 

(i)            Illegality.  Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder to make Eurocurrency Rate Revolving Advances
or to continue to fund or maintain Eurocurrency Rate Revolving Advances
hereunder, then, on notice thereof and demand therefor by such Lender to the
relevant Borrower through the Administrative Agent, (i) each Eurocurrency Rate
Revolving Advance denominated in Dollars will automatically, upon such demand,
convert into a Base Rate Revolving Advance, (ii) each Eurocurrency Rate
Revolving Advance denominated in a Foreign Loan Currency shall be due and
payable either on the last day of the Interest Period applicable thereto, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Revolving
Advance to such date, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Revolving Advance and (iii) the obligation of
the Lenders to make, or to convert Revolving Advances into, Eurocurrency Rate
Revolving Advances shall be suspended until the Administrative Agent shall
notify the Borrower that such Lender has determined that the circumstances
causing such suspension no longer exist.

 

(ii)           Other Circumstances.

 

(A) If, at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Rate Revolving Borrowing, the LIBOR Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the Eurocurrency Rate for such Interest Period
for such Borrowing; provided that if the Reference Bank Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement; 
provided, further, however,  that if less than two Reference Banks shall supply
a rate to the Administrative Agent for purposes of determining the Eurocurrency
Rate for such Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an Base Rate Borrowing and (ii) if such
Borrowing shall be requested in any Foreign Loan Currency, the Eurocurrency Rate
shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Loan Currency.

 

(B) If, prior to the commencement of any Interest Period for a Eurocurrency Rate
Revolving Borrowing, the Required Lenders notify the Administrative Agent that
the Eurocurrency Rate for any Interest Period for such Revolving Advances will
not adequately reflect the cost to such Lenders of making, funding or
maintaining their Eurocurrency Rate Revolving Advances for such Interest Period,
then the Administrative Agent shall forthwith so notify the Company and the
Lenders, whereupon (i) any request in respect of the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Rate Revolving Borrowing
in the applicable currency or for the applicable Interest Period, as the case
may be, shall be ineffective, (ii) each Eurocurrency Rate Revolving Advance
denominated in Dollars will automatically, on the last day of the then existing
Interest Period therefor, convert into a Base Rate Revolving Advance, (iii) each
Eurocurrency Rate Revolving Advance denominated in a Foreign Loan Currency will,
on the last day of the then existing Interest Period therefor, either be repaid
at such time or be converted into a Revolving Advance bearing interest at the
Alternative Rate and (iv) the obligation of the Lenders to make, or to convert
Revolving Advances into, Eurocurrency Rate Revolving

 

26

--------------------------------------------------------------------------------


 

Advances shall be suspended until the Administrative Agent shall notify the
Company that such Lenders have determined that the circumstances causing such
suspension no longer exist.

 

(f)            Suspension on Event of Default.  Upon the occurrence and during
the continuance of any Event of Default, (i) each Eurocurrency Rate Revolving
Advance denominated in Dollars will automatically, on the last day of the then
existing Interest Period therefor, convert into a Base Rate Revolving Advance,
(ii) each Eurocurrency Rate Revolving Advance denominated in a Foreign Loan
Currency will automatically, on the last day of the then existing Interest
Period therefor, become due and payable, and (iii) the obligation of the Lenders
to make, or to convert Revolving Advances into, Eurocurrency Rate Revolving
Advances shall be suspended.

 

SECTION 2.06.           Conversion and Continuation of Revolving Advances.

 

(a)           Optional.  So long as no Default or Event of Default shall have
occurred and then be continuing, the Borrower shall have the option: (i) to
convert at any time all or any part of any Revolving Advance equal to $3,000,000
(or, if such Revolving Advance is denominated in a Foreign Loan Currency,
3,000,000 units of such currency) and integral multiples of $1,000,000 (or, if
such Revolving Advance is denominated in a Foreign Loan Currency, 1,000,000
units of such currency) in excess of that amount from one Interest Type
comprising the same Revolving Borrowing into Revolving Advances of the other
Interest Type; provided, a Eurocurrency Rate Revolving Advance may only be
converted on the expiration of the Interest Period applicable to such
Eurocurrency Rate Revolving Advance unless the relevant Borrower shall pay all
amounts due under Section 8.03(d) in connection with any such conversion; or
(ii) upon the expiration of any Interest Period applicable to any Eurocurrency
Rate Revolving Advance, to continue all or any portion of such Revolving Advance
equal to $3,000,000 (or, if such Revolving Advance is denominated in a Foreign
Loan Currency, 3,000,000 units of such currency) and integral multiples of
$1,000,000 (or, if such Revolving Advance is denominated in a Foreign Loan
Currency, 1,000,000 units of such currency) in excess of that amount as a
Eurocurrency Rate Revolving Advance.  The relevant Borrower shall deliver a
Notice of Conversion/Continuation to the Administrative Agent no later than
(i) 12:00 noon (New York City time) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Revolving
Advance), (ii) 12:00 noon (Local Time) at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurocurrency Rate Revolving Advance denominated in Dollars)
and (iii) 12:00 noon (Local Time) at least four Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurocurrency Rate Revolving Advance denominated in a Foreign
Loan Currency).  Except as otherwise provided herein, a Notice of
Conversion/Continuation for conversion to, or continuation of, any Eurocurrency
Rate Revolving Advances shall be irrevocable and binding on the relevant
Borrower and shall be subject to Section 8.03(d).  Each conversion of Revolving
Advances comprising part of the same Revolving Borrowing shall be made ratably
among the Lenders in accordance with their applicable Commitments in respect of
the Revolving Facility Sublimit.  Notwithstanding any contrary provision herein,
this Section 2.06(a) shall not be construed to permit any Borrower to change the
currency of any Revolving Advance or (ii) elect an Interest Period for
Eurocurrency Rate Revolving Advances that does not comply with Section 2.05(b).

 

(b)           Mandatory.  On the date on which the aggregate unpaid principal
amount of Eurocurrency Rate Revolving Advances denominated in Dollars comprising
any Revolving Borrowing shall be reduced, by payment or prepayment or otherwise,
to less than $3,000,000, such Revolving Advances shall automatically convert
into Base Rate Revolving Advances.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.07.           Issuance of Letters of Credit.

 

(a)           Letter of Credit Request.  Subject to the terms and conditions set
forth herein, the Company may request the issuance of, and each Issuing Lender,
in reliance on the agreements of the Lenders set forth in Section 2.08 hereof,
agrees to issue Financial Letters of Credit and Performance Letters of Credit at
any time and from time to time during the period from the Closing Date through
the date that is seven Business Days prior to the Maturity Date.  To request the
issuance of a Letter of Credit, the Company shall deliver to the applicable
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, and, in any event, not less than five Business Days
prior to such requested date of issuance) an Application requesting the issuance
of such Letter of Credit and specifying the date of issuance (which shall be a
Business Day), the address of the beneficiary thereof, the amount and currency
of such Letter of Credit, the type of such Letter of Credit (Financial Letter of
Credit or Performance Letter of Credit) and such other information as shall be
necessary to prepare such Letter of Credit (and the Administrative Agent shall
promptly provide notice to each Lender of each issuance of a Letter of Credit
hereunder).  To request the amendment of a Letter of Credit, the Company shall
deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of amendment, and, in any event,
not less than three Business Days prior to such requested date of amendment) an
Application requesting the amendment of such Letter of Credit and specifying
such other information as shall be necessary to prepare such amendment (and the
Administrative Agent shall promptly provide notice to each Lender of each
amendment of a Letter of Credit hereunder).  Notwithstanding anything to the
contrary contained herein, no Issuing Lender shall issue or amend any Letter of
Credit if, after giving effect to such issuance or amendment, (i) subject to
Section 2.04(d) and Section 2.12(b), the Dollar Equivalent of the aggregate
Revolving Credit Exposures would exceed the Aggregate Commitments, (ii) subject
to Section 2.04(d) and Section 2.12(b), the Dollar Equivalent of the sum of the
aggregate outstanding Revolving Advances and the LC Exposure in respect of
Financial Letters of Credit would exceed the Revolving Facility Sublimit or
(iii) subject to Section 2.12(b), the Dollar Equivalent of the aggregate face
amount of all Letters of Credit issued and then outstanding by any Issuing
Lender exceeds such Issuing Lender’s Applicable LC Sublimit.  The applicable
Issuing Lender shall obtain confirmation of the immediately preceding sentence
in writing from the Administrative Agent prior to issuing or amending any Letter
of Credit hereunder.  The Company’s reimbursement obligations in respect of each
Existing Letter of Credit, and each Lender’s participation obligations in
connection therewith, shall be governed by the terms of this Agreement.

 

(b)           Terms of Letters of Credit.  Each Letter of Credit shall expire on
an expiry date (such date being the “Expiration Date”) not later than the
seventh Business Day prior to the Maturity Date.  For the avoidance of doubt, if
the Maturity Date shall be extended pursuant to Section 2.25, “Maturity Date” as
referenced in this clause (b) shall refer to the Maturity Date as extended
pursuant to Section 2.25; provided that, notwithstanding anything in this
Agreement (including Section 2.25 hereof) or any other Loan Document to the
contrary, the Maturity Date, as such term is used in reference to the Issuing
Lender or any Letter of Credit issued thereby, may not be extended without the
prior written consent of the relevant Issuing Lender. In the event that the
applicable Issuing Lender’s office is closed on the applicable Expiration Date,
such date shall be extended to the next Business Day on which such office is
open.  Each Letter of Credit shall be issued hereunder so long as the applicable
Issuing Lender, in its sole discretion, determines that (i) such issuance is
lawful, (ii) in the case of Financial Letters of Credit, such Letter of Credit
qualifies as (x) a financial guarantee-type letter of credit under applicable
rules and regulations and (y) in the case of backing Financial Letters of
Credit, an independent undertaking for regulatory purposes, (iii) in the case of
Performance Letters of Credit, such Letter of Credit qualifies as (x) a
performance based letter of credit under applicable rules and regulations and
(y) in the case of backing Performance Letters of Credit, an independent
undertaking for regulatory purposes and (iv) such issuance does not violate any
terms or provisions of this Agreement or any limitations on the amount of
Letters of Credit an Issuing Lender may issue hereunder as separately agreed
between the Issuing Lender

 

28

--------------------------------------------------------------------------------


 

and the Company.  Each Letter of Credit shall be denominated in Dollars or in a
Foreign LC Currency.  The face or stated amount of any Letter of Credit shall
not be less than $100,000 (or the Exchange Equivalent thereof determined as of
the date of issuance) or such lesser amount as is acceptable to the applicable
Issuing Lender.  At no time shall (i) the aggregate outstanding principal amount
of the Revolving Advances of all of the Lenders plus the aggregate LC Exposure
(or the Dollar Equivalent thereof) of all of the Lenders exceed the Aggregate
Commitments or (ii) the aggregate outstanding principal amount of the Revolving
Advances of all of the Lenders plus the aggregate LC Exposure (or the Dollar
Equivalent thereof) in respect of Financial Letters of Credit exceed the
Revolving Facility Sublimit.  The applicable Issuing Lender shall not be under
any obligation to issue or amend any Letter of Credit if (i) the issuance or
amendment of such Letter of Credit would violate one or more policies of the
applicable Issuing Lender or any limitations on the amount of Letters of Credit
such Issuing Lender may issue hereunder as separately agreed between the Issuing
Lender and the Company or (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
applicable Issuing Lender from issuing or amending such Letter of Credit, or any
law applicable to such Issuing Lender or any request or directive from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular.  In the
event of any inconsistency between the terms and conditions of any Application
delivered by the Company pursuant to Section 3.02 and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control. 
The applicable Issuing Lender will promptly deliver to the Administrative Agent
a true and complete copy of each Letter of Credit issued by it hereunder and
each amendment thereto.

 

(c)           Letters of Credit Issued on behalf of Subsidiaries and Other
Related Entities.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of the
Company on behalf of a Subsidiary or any other Related Entity, the Company shall
be unconditionally obligated to reimburse the applicable Issuing Lender
hereunder for any and all drawings under such Letter of Credit relating
thereto.  The Company will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent or the applicable Issuing Lender may reasonably request in
order to effect fully the purposes of this Section 2.07(c).

 

(d)           Applicability of ISP.  Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

 

(e)           Existing Letters of Credit.  All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.

 

(f)        Letters of Credit to the Dutch Borrower.  Any Letter of Credit issued
for the account of the Dutch Borrower shall at all times be provided by a Lender
that is a Dutch Non-Public Lender.

 

SECTION 2.08.           Participations in Letters of Credit.

 

On the Closing Date with respect to each Existing Letter of Credit and upon the
issuance of any other Letter of Credit (or upon a Person becoming a Lender
hereunder), in each case without any further action on the part of the Issuing
Lenders or the Lenders, the applicable Issuing Lender hereby grants to each
Lender, and each Lender hereby acquires from the applicable Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such type of
Letter of Credit (Financial Letter of Credit or Performance Letter of Credit). 
In consideration and in furtherance of the foregoing, each such Lender hereby
absolutely and

 

29

--------------------------------------------------------------------------------


 

unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Lender, such Lender’s Applicable Percentage (calculated
in accordance with the Commitments in respect of the applicable type of Letter
of Credit) of each LC Disbursement made by the applicable Issuing Lender and not
reimbursed for any reason by the Company on the date due as provided in
Section 2.09 hereof, or of any reimbursement payment required to be refunded to
the Company for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations and make payments pursuant to this
paragraph in respect of each Letter of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever (other than the issuance of
any Letter of Credit in excess of the amounts described in Section 2.07(a) as of
the date of issuance and other than amendments to any Letter of Credit in
violation of Section 8.05 to provide for an Expiration Date subsequent to the
Maturity Date), including the occurrence and continuance of a Default or such
participation or payment exceeding such Lender’s Commitments or the Aggregate
Commitments or the Revolving Facility Sublimit by reason of currency
fluctuations, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

SECTION 2.09.           Reimbursement in Respect of Letters of Credit.

 

(a)           Reimbursement Obligations.  If any Issuing Lender shall make any
LC Disbursement, such Issuing Lender shall promptly notify the Company and the
Administrative Agent of such LC Disbursement, and the Company shall reimburse
such Issuing Lender through the Administrative Agent in an amount equal to such
LC Disbursement by paying such Issuing Lender through the Administrative Agent
in Dollars an amount equal to such LC Disbursement (or the Dollar Equivalent
thereof, as applicable): (i) not later than 2:00 p.m. (New York City time) on
the Business Day immediately following the date that such Issuing Lender
notifies the Company that such LC Disbursement is made by such Issuing Lender or
(ii), if the Company shall have received notice of such LC Disbursement later
than 2:00 p.m. (New York City time) on any Business Day or on a day that is not
a Business Day, not later than 2:00 p.m. (New York City time) on the immediately
following Business Day.  If the Company fails to make such payment under this
paragraph at the time specified in the preceding sentence, the applicable
Issuing Lender shall notify each Lender and the Administrative Agent of the
applicable LC Disbursement, the payment in Dollars then due from the Company in
respect thereof and such Lender’s Applicable Percentage thereof.  The amounts
set forth in such notice shall be conclusive absent manifest error.  Upon the
receipt of such notice, (x) the Company shall be deemed to have submitted, as of
the date that such LC Disbursement is made, a Notice of Revolving Borrowing (and
shall be deemed to have made certifications, representations and warranties set
forth therein) for a Revolving Advance consisting of a Base Rate Revolving
Advance in the amount of such LC Disbursement (or the Dollar Equivalent thereof,
as applicable), (y) if all terms and conditions set forth herein for making a
Revolving Advance (other than the receipt of a Notice of Revolving Borrowing)
shall have been satisfied, such Revolving Advance shall be made as provided in
Sections 2.01 and 2.02 except that the amount of such Revolving Advance shall be
disbursed to the applicable Issuing Lender and (z) such Revolving Advance shall
be subject to and governed by the terms and conditions hereof.  In the event a
Revolving Advance is not made as provided in the immediately preceding sentence
for any reason (including as a result of any failure to fulfill the applicable
conditions set forth in Section 2.02 or Article III) or any Revolving Advance
made pursuant to the immediately preceding sentence is insufficient to reimburse
the applicable Issuing Lender for such LC Disbursement in full, each Lender
shall forthwith pay to the applicable Issuing Lender through the Administrative
Agent in Dollars its Applicable Percentage of the unreimbursed LC Disbursement. 
If any amount required to be paid by any Lender in respect of an unreimbursed LC
Disbursement pursuant to this Section 2.09 is not made available to the
applicable Issuing Lender by such Lender on the date such payment is due (the
“due date”), the applicable Issuing Lender shall be entitled to recover from
such Lender, on demand, such amount with interest thereon calculated from the
due date at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  Promptly

 

30

--------------------------------------------------------------------------------


 

following receipt by the Administrative Agent of any payment from the Company
pursuant to this Section 2.09, to the extent that Lenders have made payments
pursuant to this Section 2.09 to reimburse such Issuing Lender, then the
Administrative Agent shall distribute such payment received from the Company to
such Lenders as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse any Issuing Lender for any LC
Disbursement shall not relieve the Company of its obligation to reimburse such
LC Disbursement.  Each Lender acknowledges and agrees that its obligations under
this Section 2.09 shall survive the payment by the Company of all LC
Disbursements and any termination of this Agreement.  Without limiting the
foregoing, in the event that any reimbursement of an LC Disbursement by the
Company to any Issuing Lender is required to be repaid to the Company (pursuant
to a proceeding in bankruptcy or otherwise), then the applicable Issuing Lender
shall continue to be entitled to recover from each Lender, on demand, the
portion of such repaid amount as shall be determined in accordance with this
Section 2.09.

 

(b)           Obligations Absolute.  Subject to the provisions of this
Agreement, the Company’s obligation to reimburse LC Disbursements as provided in
Section 2.09(a) shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect,
(iii) payment by any Issuing Lender under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) the existence of any claim, setoff, defense or other
right that the Company or any Subsidiary or Affiliate thereof may at any time
have against any beneficiary of any Letter of Credit, any Credit Party or any
other Person, whether under this Agreement or any other related or unrelated
agreement or transaction, or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.09, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Company’s obligations hereunder. The
Lenders, the Issuing Lenders and the Administrative Agent shall not have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to have exercised care in each determination relating to the foregoing.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of any Letter of Credit, the
applicable Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

SECTION 2.10.           Disbursement Procedures for Letters of Credit;
Reporting.

 

(a)           Disbursement Procedures for Letters of Credit. The applicable
Issuing Lender shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The applicable Issuing Lender shall promptly notify the Administrative Agent and
the Company by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to

 

31

--------------------------------------------------------------------------------


 

give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse such Issuing Lender or the obligations of the Lenders
with respect to any such LC Disbursement.

 

(b)           Reporting.  Each Issuing Lender shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent (and the Administrative Agent shall forward to the Lenders) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, applicable currency, amount in such currency
and Expiration Date for each Letter of Credit issued by such Issuing Lender
hereunder and outstanding at any time during such month.

 

SECTION 2.11.           Interest on LC Disbursements and Reimbursement of Other
Amounts.

 

In the event the Company fails to reimburse any applicable Issuing Lender in
full for any LC Disbursement by the time prescribed in Section 2.09(a) and a
Revolving Advance is not made as provided in Section 2.09(a) or any Revolving
Advance made pursuant to Section 2.09(a) is insufficient to reimburse the
applicable Issuing Lender for such LC Disbursement in full, (i) the unpaid or
unreimbursed amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, after as well as before judgment, at a rate per
annum equal to the sum of (x) the Letter of Credit Fee and (y) the Base Rate
plus 2.0%, and (ii) the Company shall also reimburse the applicable Issuing
Lender upon demand for any losses incurred by such Issuing Lender in connection
with changes in the foreign exchange rates as a result of the Company’s failure
to reimburse such LC Disbursement by the time prescribed in Section 2.09(a).
Interest accrued pursuant to this Section 2.11 shall be for the account of the
applicable Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to Section 2.09(a) to reimburse the applicable
Issuing Lender shall be for the account of such Lender to the extent of such
payment.

 

SECTION 2.12.           Cash Collateralization.

 

(a)           Deposit of Collateral Upon an Event of Default.  If any Event of
Default shall occur and be continuing, then on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders, as
applicable, demanding the deposit of cash collateral pursuant to this paragraph,
the Company shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash in Dollars equal to the Dollar Equivalent of the aggregate LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided that (i) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in paragraph (g) or (h) of Section 6.01 and (ii) the Company shall be obligated,
from time to time and upon demand by the Administrative Agent, to deposit
additional amounts into said account in cash in Dollars as necessary to maintain
an amount on deposit equal to the amount (including, with respect to LC Exposure
denominated in Foreign LC Currencies, the Dollar Equivalent thereof) of the
total aggregate LC Exposure plus any accrued and unpaid fees thereon (as
determined at any time).  All such cash collateral amounts shall be held in a
separate account and shall not be commingled with other funds of the
Administrative Agent unless the Administrative Agent elects to make a Permitted
Investment, as described below.

 

(b)           Deposit of Collateral for Foreign Exchange Differential.  In
addition to the foregoing, if on any Computation Date (i) the Dollar Equivalent
of the aggregate Revolving Credit Exposures exceeds the Aggregate Commitments,
(ii) the Dollar Equivalent of the sum of the aggregate outstanding Revolving
Advances and the LC Exposure in respect of Financial Letters of Credit exceeds
the Revolving

 

32

--------------------------------------------------------------------------------


 

Facility Sublimit or (iii) the Dollar Equivalent of the aggregate face amount of
all Letters of Credit issued and then outstanding by any Issuing Lender exceeds
such Issuing Lender’s Applicable LC Sublimit (any such excess amounts described
in the foregoing clauses (i), (ii) and (iii), the “LC Excess”), in each case, by
$10,000,000 or more, the Administrative Agent shall provide notice thereof to
the Company and demand the deposit of cash collateral pursuant to this
paragraph.  Within one (1) Business Day after the Business Day on which the
Company receives such notice, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders and the Issuing Lenders, an amount in cash in Dollars
equal to the full amount of such LC Excess; provided that the Company shall be
obligated, from time to time and upon demand by the Administrative Agent, to
deposit additional amounts into said account in cash in Dollars as necessary to
maintain an amount on deposit equal to the LC Excess (as determined at any
time). The Administrative Agent shall produce copies of any calculations or
reports relating to the foregoing upon written request from the Company or any
Lender.  If the Company is required to provide an amount of cash collateral
under this clause (b) as a result of any LC Excess, and the Administrative Agent
shall subsequently determine on any Computation Date that the amount of such LC
Excess is less than the amount on deposit in respect of the existence of such LC
Excess, then (provided there is no Default then in existence) such excess amount
of cash, if greater than $1,000,000 (to the extent not applied as aforesaid),
shall be returned to the Company within three (3) Business Days after request
therefor by the Company.

 

(c)           Deposit of Collateral for Defaulting Lenders.  In addition to the
foregoing and subject to Section 2.22, if any Lender becomes a Defaulting Lender
and while any LC Exposure exists, for so long as such Lender is a Defaulting
Lender and such LC Exposure exists, then within two (2) Business Days following
notice by the Administrative Agent demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall (i) deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, and/or (ii) subject to the following proviso (2),
provide Permitted Cover, in each case an amount in cash in Dollars equal to the
Dollar Equivalent of such Defaulting Lender’s Applicable Percentage of the
aggregate LC Exposure as of such date; provided that (1) the Company shall be
obligated, from time to time and within two (2) Business Days following notice
by the Administrative Agent demanding the deposit of additional cash collateral
and/or Permitted Cover pursuant to this paragraph, to deposit additional amounts
into said account in cash in Dollars, and/or to provide additional Permitted
Cover, in each case as necessary to maintain an amount on deposit and/or
Permitted Cover equal to the Dollar Equivalent of such Defaulting Lenders’
Applicable Percentage of the then aggregate LC Exposure and (2) the foregoing
option to provide Permitted Cover in lieu of cash collateral shall only be
available to the Company for a period not to exceed one (1) month after such
notice by the Administrative Agent demanding deposit of cash collateral and upon
the expiration of such period, the Company shall deposit cash collateral in the
amount of such Defaulting Lender’s LC Exposure as contemplated by this clause
(c) and the failure to provide such deposit shall constitute an Event of
Default.  Payment by the Company of such cash collateral or provision of
Permitted Cover shall not relieve the Defaulting Lender of its obligations
hereunder, and the Company shall retain all of its rights and remedies hereunder
and under applicable law against any such Defaulting Lender.

 

(d)           Cash Collateral Accounts.  Each deposit and Permitted Cover under
Sections 2.12(a), (b) and (c) shall be held by the Administrative Agent (subject
to Section 7.09) as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. If required by the Administrative Agent, the
Company shall enter into any pledge or security agreement and any UCC financing
statement with respect to such cash collateral in favor of the Administrative
Agent as the Administrative Agent shall require.  Such deposits shall be
invested in Permitted Investments selected by the Administrative Agent in its
sole discretion.  All losses and expenses incurred as a result of such Permitted
Investment activities shall be for the account of the Company.  Interest or
profits, if any, on such investments shall accumulate in such accounts for the

 

33

--------------------------------------------------------------------------------


 

account of the Company.  Moneys in such accounts shall be applied by the
Administrative Agent (i) to reimburse Issuing Lenders for LC Disbursements for
which they have not been reimbursed; and (ii) to the extent not so applied, may
be held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or any other Obligations or to cover any losses in
respect of any LC Excess;  provided that moneys in such accounts relating to the
Company’s obligations under Section 2.12(c) shall be applied by the
Administrative Agent to reimburse the Issuing Lenders on a ratable basis for the
applicable Defaulting Lender’s Applicable Percentage of LC Disbursements for
which the Issuing Lenders have not been reimbursed.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, and all Defaults are subsequently cured or waived and no
LC Excess is then in existence, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after
request therefor by the Company.  If the Company is required to provide an
amount of cash collateral hereunder as a result of any LC Excess, and the
Administrative Agent shall subsequently determine that the amount of such LC
Excess is equal to or less than the amount on deposit in respect of the
existence of such LC Excess, provided there is no Default then in existence,
such excess amount of cash, if greater than $1,000,000 (to the extent not
applied as aforesaid), shall be returned to the Company within three Business
Days after request therefor by the Company.  If the Company is required to
provide an amount of cash collateral hereunder as a result of any Lender
becoming a Defaulting Lender, and such Lender ceases to be a Defaulting Lender
or the LC Exposure and Revolving Advances outstanding are subsequently reduced
such that the amount of cash collateral provided therefor exceeds such
Defaulting Lender’s Applicable Percentage of the sum of the LC Exposure and
Revolving Advances outstanding, such cash collateral (or excess amount of cash
collateral, if applicable), to the extent not previously applied to the
Defaulting Lender’s obligations hereunder, shall be returned to the Company
within three (3) Business Days after request therefor by the Company.

 

(e)           Custody of Cash Collateral.  Beyond the exercise of reasonable
care in the custody thereof and investment of cash collateral deposits pursuant
to the terms hereof, the Administrative Agent shall have no duty as to any cash
collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the cash collateral in its possession if the cash
collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or damage
to any of the cash collateral or for any diminution in the value thereof by
reason of the act or omission of any agent or bailee selected by the
Administrative Agent in good faith.  All expenses and liabilities incurred by
the Administrative Agent in connection with taking, holding and disposing of any
cash collateral (including customary custody and similar fees with respect to
any cash collateral held directly by the Administrative Agent), shall be paid by
the Company from time to time upon demand.

 

SECTION 2.13.           Obligations.

 

Anything in this Agreement to the contrary notwithstanding, the Borrowers and
each Lender shall continue to be bound by all of its obligations hereunder,
including without limitation, its obligations under Sections 2.03, 2.08 and
2.09, until such time as all outstanding Revolving Advances have been paid in
full, each Letter of Credit has expired and no further Obligation, LC Exposure
or Commitment exists.

 

SECTION 2.14.           General Provisions as to Payments.

 

(a)           Manner and Time of Payment.  Each Borrower shall make each payment
to be made by it hereunder (including, without limitation, in respect of the LC
Disbursements), and interest thereon, and all fees due in respect of the
transactions contemplated by this Agreement in the applicable Agreed

 

34

--------------------------------------------------------------------------------


 

Currency (or in the case of LC Disbursements, in Dollars) in Federal or other
funds immediately available in New York, New York, without set-off, deduction or
counterclaim, to the Administrative Agent at its address referred to in
Section 8.01(a). Except as otherwise provided in Section 2.05(b)(ii), whenever
any such payment shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or additional compensation. If the date for any payment of principal
is extended by operation of law or otherwise, interest thereon shall be payable
for such extended time.  Any payment made by the Borrower after 2:00 p.m. (New
York City time) on any day shall be deemed to have been made on the next
Business Day for the purpose of calculating interest on amounts outstanding in
respect of any Obligations.  All payments required to be made by the Borrower
hereunder shall be made in Dollars and shall be made without setoff or
counterclaim.

 

(b)           Application of Payments to Principal and Interest.  All payments
in respect of the principal amount of any Obligations hereunder shall include
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Obligations
on a date when interest is due and payable with respect to such Obligations)
shall be applied to the payment of interest before application to principal.

 

(c)           Apportionment of Payments.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each payment received by the
Administrative Agent which is for the account of the Lenders.

 

(d)           Application of Funds.  (i) All payments received from the Borrower
by the Administrative Agent which are not reasonably identifiable by the
Administrative Agent shall be applied by the Administrative Agent against the
Obligations, and (ii) any amounts received on account of the Obligations after
the exercise of remedies provided for in Section 6.02 (or after the Revolving
Advances have automatically become immediately due and payable and the LC
Exposure has automatically been required to be cash collateralized as set forth
in the proviso to Section 6.02), in each case in the following order of
priority: (A) to the payment of all amounts for which the Administrative Agent
is entitled to compensation, reimbursement and indemnification under any Loan
Document and all advances made by the Administrative Agent thereunder for the
account of the Borrower, and to the payment of all reasonable costs and expenses
paid or incurred by the Administrative Agent in connection with the Loan
Documents, all in accordance with Sections 7.06 and 8.03 and the other terms of
this Agreement and the Loan Documents; (B) thereafter, to the extent of any
excess such proceeds, to the payment of all other Obligations for the ratable
benefit of the holders thereof (subject to the provisions of
Section 2.14(b) hereof); and (C) thereafter, to the extent of any excess such
proceeds, to the Borrower or as otherwise required by applicable law.

 

(e)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Advances, to fund participations in Letters of
Credit and to make payments pursuant to Section 7.06 are several and not joint. 
The failure of any Lender to make the Revolving Advance to be made by it as part
of any Revolving Borrowing, to fund any such participation or to make any
payment under Section 7.06 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Advance, to purchase its participation or to make its payment under
Section 7.06.

 

SECTION 2.15.           Computation of Interest and Fees.

 

Interest on all amounts owed hereunder shall be computed on the basis of a year
of 360 days, except that interest (i) (A) computed by reference to the Base Rate
(calculated at other than the NYFRB Rate or the Eurocurrency Rate) and
(B) computed by referenced to the CDOR Rate, in each case shall be

 

35

--------------------------------------------------------------------------------


 

computed on the basis of a year of 365 days or, if applicable, 366 days and
(ii) for Revolving Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case all interest hereunder
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). All fees due and payable hereunder shall, unless
expressly otherwise provided for, be computed on the basis of a year of 360 days
for the actual number of days elapsed.

 

SECTION 2.16.           Taxes; Net Payments.

 

(a)           Net Payments.  Any and all payments by or on account of any
obligation of any Borrower under this Agreement shall be made free and clear of
and without deduction for any and all current or future taxes, levies, imposts,
deductions, fees, assessments, duties, charges or withholdings and all
liabilities (including interest, additions to tax or penalties) with respect
thereto (“Taxes”) except as required by applicable law. If any Borrower or the
Administrative Agent shall be required by applicable laws to deduct any Taxes
from or in respect of any sum payable hereunder, (A) if such Taxes are Taxes
other than Excluded Taxes (all such non-Excluded Taxes, along with any Other
Taxes, are collectively referred to as “Indemnified Taxes”), the sum payable by
such Borrower shall be increased by the amount (an “additional amount”)
necessary so that after making all required deductions (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the Recipient shall receive an amount equal to the sum it would
have received had no such deductions been made, (B) such Borrower or the
Administrative Agent shall make such deductions and (C) such Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.  Within 30 days after
the date of any payment of withheld Taxes pursuant to this paragraph (a) by a
Borrower, the relevant Borrower shall furnish to the Administrative Agent a
receipt issued by the relevant Governmental Authority, if applicable, or other
evidence satisfactory to the Administrative Agent of payment thereof.  Each
Borrower will indemnify each Recipient and hold each such Recipient harmless,
within 10 days after demand therefor, for the full amount of all Indemnified
Taxes paid or payable by such Recipient with respect to its own Obligations
under this Agreement or any Loan Document and any and all amounts received by
such Recipient hereunder, and any liability (including penalties, interest and
expenses (including reasonable attorneys fees and expenses)) arising therefrom
or with respect thereto whether or not such Indemnified Taxes were correctly or
legally asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability prepared by such Recipient, absent
manifest error, shall be final, conclusive and binding for all purposes. The
obligations of the Borrowers under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Recipient, termination of this Agreement
and the Commitments and the payment, satisfaction or discharge of all
Obligations under the Loan Documents.

 

(b)           Evidence of Exemption from Withholding.  To the extent it is
legally entitled to do so, each Lender which is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code, including the
Administrative Agent acting as an intermediary or agent for such a Lender (each,
a “Foreign Lender”), shall deliver to the Company and the Administrative Agent
such certificates, documents or other evidence as the Company or the
Administrative Agent may reasonably require from time to time as are necessary
to establish that such Foreign Lender is not subject to withholding, including
backup withholding (or is subject to a reduced rate of withholding) under
Section 1441 or 1442 of the Code or as may be necessary to establish, under any
law hereafter imposing upon any Borrower or the Administrative Agent, an
obligation to withhold any portion of the payments made under the Loan
Documents, that payments to the Administrative Agent for the account of such
Foreign Lender are not subject to withholding (or are subject to a reduced rate
of withholding).  Without limiting the foregoing, each Foreign Lender shall
deliver to the Company and the Administrative Agent,  on or prior to the date
such Foreign Lender becomes a party to this Agreement: (i) two certified copies
of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8EXP, as
appropriate (or any successor forms),

 

36

--------------------------------------------------------------------------------


 

properly completed and duly executed by such Foreign Lender, and such other
documentation required under the Code and reasonably requested by the Company or
the Administrative Agent to establish that such Foreign Lender is not subject
to, or is subject to a reduced rate of, deduction or withholding of United
States federal income Tax with respect to any payments to such Foreign Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents, (ii) if such Foreign Lender is not a “bank” or other Person described
in Section 881(c)(3) of the Code and cannot deliver either Internal Revenue
Service Form W-8BEN or W-8BEN-E (to the extent such form would document a claim
or exemption from withholding pursuant to an applicable income tax treaty) or
W-8ECI or W-8EXP pursuant to clause (i) above, a certificate substantially in
the form of Exhibit G-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” of the Company within the meaning of Section 871(h)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) together with two certified
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form) (to the extent such forms document the status of the Foreign Lender as
other than a United States Person), properly completed and duly executed by such
Foreign Lender, and such other documentation required under the Code and
reasonably requested by the Company or the Administrative Agent to establish
that such Foreign Lender is not subject to deduction or withholding of United
States federal income Tax with respect to any payments to such Foreign Lender of
interest under any of the Loan Documents or (iii) to the extent such Foreign
Lender is not the beneficial owner, two certified copies of Internal Revenue
Service Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, W-8BEN
or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable (provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner),
and such other documentation required under the Code and reasonably requested by
the Company or the Administrative Agent to establish that such Foreign Lender is
not subject to, or is subject to a reduced rate of, deduction or withholding of
United States federal income Tax with respect to any payments to such Foreign
Lender of principal, interest, fees or other amounts payable under any of the
Loan Documents. Each Lender which is a “United States person” within the meaning
of Section 7701(a)(30) shall deliver to the Company and the Administrative Agent
on or prior to the date such Lender becomes a Lender under this Agreement (and
form time to time thereafter upon reasonable request by the Company or the
Administrative Agent) certified copies of Internal Revenue Service Form W-9
certifying that such Lender is a United States person and is exempt from U.S.
federal backup withholding tax.

 

(c)           FATCA.  If a payment made to a Lender under any Loan Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Company and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Revolving

 

37

--------------------------------------------------------------------------------


 

Advances advanced to the Company as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the relevant Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of such Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 8.06(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

SECTION 2.17.           Increased Costs.

 

(a)           Change in Law, Etc.  In the event that any law, regulation, treaty
or directive hereafter enacted, promulgated, approved or issued or any change in
any currently existing law, regulation, treaty or directive therein or in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof or compliance by any Credit Party (or any Person
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality (including, without
limitation, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, in each
case regardless of the date enacted, adopted or issued) (any such occurrence, a
“Change in Law”):

 

(i)            does or shall subject any Credit Party to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(ii)           does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of any Eurocurrency Rate Revolving Advance or any
Letter of Credit or participations therein (except any such reserve requirement
reflected in the definition of Eurocurrency Rate);

 

and the result of any of the foregoing is to increase the cost to such Credit
Party of agreeing to make or of making, funding or maintaining Revolving
Advances or of making, issuing, renewing, creating or maintaining any Letter of
Credit or participation therein, or its commitment to lend or to issue or create
any such Letter of Credit or participate therein, or to reduce any amount
receivable hereunder in respect of any Revolving Advance or any Letter of Credit
or participation therein, then, in any such case, the relevant Borrower shall
pay such Credit Party, upon its demand, any additional amounts necessary to
compensate such Credit Party for such additional cost or reduction in such
amount receivable which such

 

38

--------------------------------------------------------------------------------


 

Credit Party deems to be material as determined by such Credit Party.  A
statement setting forth the calculations of any additional amounts payable
pursuant to the foregoing sentence submitted by a Credit Party to the relevant
Borrower shall be conclusive absent manifest error.  The obligations of the
Borrowers under this Section 2.17 shall survive the termination of this
Agreement and the Commitments and payment of the Obligations and all other
amounts payable under the Loan Documents.  Failure to demand compensation
pursuant to this Section 2.17 shall not constitute a waiver of such Credit
Party’s right to demand such compensation.  To the extent that any increased
costs of the type referred to in this Section 2.17 are being incurred by a
Credit Party and such costs can be eliminated or reduced by the transfer of such
Credit Party’s participation or Commitment to another of its branches, and to
the extent that such transfer is not inconsistent with such Credit Party’s
internal policies of general application and only if, as determined by such
Credit Party in its sole discretion, the transfer of such participation or
Commitment, as the case may be, would not otherwise materially adversely affect
such participation or such Credit Party, the Company may request, and such
Lender shall use reasonable efforts to effect, such transfer.

 

(b)           Capital Adequacy.  If after the date hereof, any Lender shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity requirements, or any Change in Law occurs, or
compliance by any Lender (or its Lending Office or any Person directly or
indirectly owning or controlling such Lender) with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time, within 10 Business Days after demand by such
Lender (with a copy to the Administrative Agent), the relevant Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

 

(c)           Notification.  Each Lender will promptly notify the Company and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.17. A certificate of any Lender claiming compensation under this
Section 2.17 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.

 

SECTION 2.18.           Illegality.

 

Notwithstanding anything herein to the contrary, no Issuing Lender shall at any
time be obligated to issue a Letter of Credit or agree to any extension or
amendment thereof if such issuance, creation, extension or amendment would
conflict with, or cause any Issuing Lender to exceed any limits imposed by, any
law or requirements of any applicable Governmental Authority.

 

SECTION 2.19.           Fees.

 

(a)           The Company agrees to pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of the Applicable
Rate then in effect times the average daily amount by which (i) the Aggregate
Commitments in effect from time to time exceed (ii) the Utilization from time to
time.  The Commitment Fee shall accrue at all times during the Availability
Period through and including the last Business Day of March, June, September and
December of each year, including at any time during which one or more of the
conditions in Article III is not met, and shall be payable in arrears on the
third Business Day following the last Business Day of March, June, September and
December of each year,

 

39

--------------------------------------------------------------------------------


 

commencing on the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  Notwithstanding the foregoing or anything
else contained in this Agreement to the contrary, for purposes of calculating
the LC Exposure in connection with determining the applicable Commitment Fee,
the parties hereto acknowledge and agree that to the extent any Escalating LC is
then issued and outstanding, the applicable Commitment Fee shall accrue at 150%
of the Commitment Fee which would be applicable solely by reference to the
Applicable Rate multiplied by the difference between (x) the maximum amount
(after giving effect to all possible increases) available to be drawn thereunder
and (y) the amount then available to be drawn under such Escalating LC.

 

(b)           The Company agrees to pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a letter of
credit fee (the “Letter of Credit Fee”), calculated daily with respect to such
Lender’s participations in Letters of Credit issued hereunder, equal to the
product of (i) the Applicable Rate then in effect times (ii) the actual daily
maximum face or stated amount of each Letter of Credit outstanding (in the case
of any Escalating LC, such amount shall equal the amount then available to be
drawn under such Escalating LC).  Letter of Credit Fees payable pursuant to this
paragraph (b) shall accrue through and including the last Business Day of March,
June, September and December of each year and be payable in arrears on the third
Business Day following the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
all Commitments terminate and any such fees accruing after the date on which all
Commitments terminate shall be payable on demand.   The sum of each daily
calculation, if in a currency other than Dollars, shall be converted to the
Dollar Equivalent thereof on the date the applicable payment is due.

 

(c)           The Company agrees to pay directly to each Issuing Lender, for its
own account, a fronting fee with respect to each Letter of Credit issued by such
Issuing Lender, at the rate per annum, and computed on the basis, separately
agreed upon between the Company and such Issuing Lender, which fronting fee will
be paid on a quarterly basis in arrears.  Such fronting fee payable to any
Issuing Lender shall accrue through and including the last Business Day of
March, June, September and December of each year and be payable in arrears on
the third Business Day following the last Business Day of March, June,
September and December (or such other day as specified by the applicable Issuing
Lender) of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
all Commitments terminate and any such fees accruing after the date on which all
Commitments terminate shall be payable on demand.  In addition, the Company
shall pay directly to each Issuing Lender, for its own account, such Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder in the
amounts and at the times separately agreed upon.

 

(d)           In addition to any of the foregoing fees, the Company agrees to
pay to the Administrative Agent, the Joint Lead Arrangers and their Affiliates
such other fees in the amounts and at the times separately agreed upon.

 

(e)           All fees payable hereunder shall be paid on the dates due, in
Dollars and in immediately available funds, to the Administrative Agent (or to
the applicable Issuing Lender, in the case of fees payable to it) for
distribution, in the case of Commitment Fees and Letter of Credit Fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances.  Any fee
not due on a specific date shall be due on demand.

 

SECTION 2.20.           Evidence of Debt.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Revolving

 

40

--------------------------------------------------------------------------------


 

Advance made by such Lender to such Borrower, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Revolving Advance made to each Borrower hereunder,
the Interest Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from such Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(c)           The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Revolving Advances in accordance with the terms of this
Agreement.

 

(d)           Upon the request of any Lender made through the Administrative
Agent, each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Note, which shall evidence such Lender’s
Revolving Advances in addition to such accounts maintained pursuant to
paragraph (a) or (b) of this Section.  Each Lender may attach schedules to its
Revolving Note and endorse thereon the date, Interest Type (if applicable),
amount and maturity of its Revolving Advances and payments with respect thereto.

 

SECTION 2.21.           Use of Proceeds.

 

The proceeds of the Revolving Advances (other than any Revolving Advances made
pursuant to Section 2.09(a)) shall be available (and each Borrower agrees that
it shall use such proceeds) to provide working capital for such Borrower and its
Subsidiaries and, subject to the provisions of this Agreement and the other Loan
Documents, for other general corporate purposes of such Borrower and its
Subsidiaries.  No portion of the proceeds of any borrowing under this Agreement
shall be used by any Borrower or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U or any other regulation of the FRB or to violate the Securities
Exchange Act of 1934, as amended from time to time, and any successor statute,
in each case as in effect on the date or dates of such borrowing and such use of
proceeds.

 

SECTION 2.22.           Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           if any LC Exposure exists at the time a Lender is a Defaulting
Lender, all or any part of such Defaulting Lender’s LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated (x) without regard to such Defaulting
Lender’s Commitment and (y) in accordance with the Commitments in respect of the
applicable type of Letter of Credit) but only to the extent that (i) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(ii) such reallocation does not cause any Non-Defaulting Lender’s Applicable
Percentage (calculated (x) without regard to such Defaulting Lender’s Commitment
and (y) in accordance with the Commitments in respect of the applicable type of
Letter of Credit) of the Utilization

 

41

--------------------------------------------------------------------------------


 

to exceed such Non-Defaulting Lender’s Commitment in respect of the applicable
type of Letter of Credit.  Subject to Section 8.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation;

 

(b)           if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Company shall within two (2) Business Days
following notice by the Administrative Agent cash collateralize or (to the
extent permitted by Section 2.12(c)) provide Permitted Cover for such Defaulting
Lender’s LC Exposure in accordance with the procedures set forth in Section 2.12
for so long as such LC Exposure is outstanding and to the extent such LC
Exposure is not otherwise reallocated pursuant to clause (a) above;

 

(c)           the Commitment and LC Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.05), provided that any waiver, amendment or
modification extending or increasing the Commitment of such Defaulting Lender or
reducing the principal of any LC Disbursement made by such Defaulting Lender
shall require the consent of such Defaulting Lender;

 

(d)           (i) if such Defaulting Lender’s LC Exposure is reallocated
pursuant to the foregoing clause (a), the Company shall (x) pay to each
Non-Defaulting Lender that portion of any Letter of Credit Fees otherwise
payable to such Defaulting Lender pursuant to Section 2.19(b) with respect to
such Defaulting Lender’s LC Exposure that has been reallocated to such
Non-Defaulting Lender and (y) not be required to pay the Commitment Fees to such
Defaulting Lender pursuant to Section 2.19(a) with respect to such reallocated
portion of such Defaulting Lender’s LC Exposure, (ii) if the Company cash
collateralizes or provides (to the extent permitted by Section 2.12(c))
Permitted Cover for any portion of such Defaulting Lender’s LC Exposure pursuant
to the foregoing clause (b), the Company shall not be required to pay the Letter
of Credit Fees or Commitment Fees to such Defaulting Lender pursuant to Sections
2.19(a) and (b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized or covered by
Permitted Cover and (iii) if any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to this Section 2.22,
the Company shall pay to the applicable Issuing Lenders the amount of any such
Letter of Credit Fees otherwise payable to such Defaulting Lender pursuant to
Section 2.19(b); and

 

(e)           no Issuing Lender shall be required to issue, amend or increase
any Letter of Credit unless it is satisfied that cash collateral or (to the
extent permitted by Section 2.12(c)) Permitted Cover will be provided by the
Company in accordance with the foregoing clause (b).

 

If the Company, the Administrative Agent and each Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Advances and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments then in effect (without giving effect
to Section 2.22(a)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties,

 

42

--------------------------------------------------------------------------------


 

no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 2.23.           Replacement of Lenders.

 

If any Lender requests compensation under Section 2.17, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to a proposed
amendment, waiver, consent or modification with respect to any Loan Document
that requires the consent of each Lender and that has been approved by the
Required Lenders, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.06), without recourse, all of
their interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 8.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
aggregate outstanding amount of its LC Disbursements and/or Revolving Advances,
as the case may be, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding LC Disbursements and/or Revolving Advances, as
the case may be, and accrued interest and fees) or the Company (in the case of
all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

SECTION 2.24.           Incremental Commitments.

 

The Company may at any time, and from time to time, by notice to the
Administrative Agent, request an increase in the Aggregate Commitments provided
for under this Agreement (each such increase, an “Incremental Commitment
Increase”) or enter into one or more tranches of term loans (each an
“Incremental Term Loan”) so long as, after giving effect thereto, the aggregate
amount of all such Incremental Commitment Increases and all such Incremental
Term Loans, taken together, does not exceed $500,000,000; provided, that (i) the
maximum Aggregate Commitment hereunder shall not at any given time be in excess
of $2,300,000,000 less any amount of Incremental Term Loans effected pursuant to
this Section 2.24, (ii) the maximum Revolving Facility Sublimit shall not at any
given time be in excess of $1,500,000,000 (it being understood and agreed that
the Revolving Facility Sublimit shall be increased on a dollar-for-dollar basis
concurrently with any Incremental Commitment Increase effected under and in
accordance with this Section 2.24 (and shall not be increased concurrently with
any Incremental Term Loan effected under and in accordance with this
Section 2.24), subject at all times to the foregoing $1,500,000,000 absolute
limitation), (iii) any such Incremental Commitment Increase or Incremental

 

43

--------------------------------------------------------------------------------


 

Term Loan shall be in a minimum amount of $25,000,000 and any whole multiple of
$10,000,000 in excess thereof and (iv) each Incremental Commitment Increase will
be treated as a Commitment under this Agreement;  provided, further, that (A) no
Lender shall be required to provide all or any portion of such Incremental
Commitment Increase or Incremental Term Loan and nothing contained in this
Section 2.24 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time and (B) no Default or Event of Default shall have
occurred and be continuing or would result after giving effect to such
Incremental Commitment Increase or Incremental Term Loan on the Incremental
Commitment Increase Effective Date or Incremental Term Loan Effective Date, as
applicable.  To achieve the full amount of a requested increase or incremental
term loans, as applicable, the Company may also invite additional banks or other
financial institutions (each an “Augmenting Lender”) to become Incremental
Increase Lenders in respect of an Incremental Commitment Increase pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
(each such joinder agreement, an “Incremental Joinder Agreement”) executed by
the Borrowers, each Incremental Increase Lender (including any existing Lender
and any Augmenting Lender) participating in such increase and the Administrative
Agent or to become Incremental Term Loan Lenders in respect of an Incremental
Term Loan pursuant to an amendment or restatement in form and substance
satisfactory to the Administrative Agent (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Incremental Term Loan Lender (including any existing Lender and
any Augmenting Lender) participating in such tranche of incremental term loans
and the Administrative Agent; provided that each Incremental Increase Lender and
each Incremental Term Loan Lender (including any Augmenting Lender) shall be
subject to the approval of the Administrative Agent and each Issuing Lender
(such approval in each case not to be unreasonably withheld or delayed) and the
approval of the Company, but not the approval of any other Lender.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“Incremental Commitment Increase Effective Date”) and the final allocation of
such increase, and if incremental term loans are entered into in accordance with
this Section, the Administrative Agent and the Company shall determine the
effective date (the “Incremental Term Loan Effective Date”) and the final
allocation of such incremental term loans.  The Administrative Agent shall
promptly notify the Company and the Lenders of the final allocation of such
increase and the Incremental Commitment Increase Effective Date or such
incremental term loans and the Incremental Term Loan Effective Date, as
applicable.

 

On each Incremental Commitment Increase Effective Date, each Lender, immediately
prior to all Incremental Commitment Increases occurring on such Incremental
Commitment Increase Effective Date, will automatically and without further
action be deemed to have assigned to each Incremental Increase Lender providing
a portion of the Incremental Commitment Increase on such Incremental Commitment
Increase Effective Date, and each such Incremental Increase Lender will
automatically and without further action be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit such
that, after giving effect to each such deemed assignment and assumption of
participations, each Lender (including each Incremental Increase Lender) shall
hold its Applicable Percentage (including any additional Commitments of the
Incremental Increase Lenders) of the participations hereunder in Letters of
Credit.

 

Notwithstanding anything to the contrary set forth herein, (i) the terms of each
Incremental Commitment Increase shall be identical to the Commitments made as of
the Closing Date except that the Applicable Rate in respect of the Letter of
Credit Fee and/or the Commitment Fee and any other pricing terms (including
upfront fees) shall be determined by the Company, the Administrative Agent and
the applicable Incremental Increase Lenders and (ii) the Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Advances,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any

 

44

--------------------------------------------------------------------------------


 

event no more favorably than) the Revolving Advances; provided that (1) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (2) the Applicable Rate and any
other pricing terms (including upfront fees) shall be determined by the Company,
the Administrative Agent and the applicable Incremental Term Loan Lenders.

 

As a condition precedent to any such increase or incremental term loans, the
Company and the Dutch Borrower shall deliver to the Administrative Agent a
certificate signed by a senior vice president, the chief financial officer or
the treasurer of the such Borrower (i) certifying that such Incremental
Commitment Increase and/or Incremental Term Loan and the performance of such
Borrower’s obligations thereunder (in form and substance reasonably satisfactory
to the Administrative Agent) have been duly authorized (and attaching any
evidence thereof reasonably requested by the Administrative Agent), and
(ii) certifying that, as of the Incremental Commitment Increase Effective Date
and/or the Incremental Term Loan Effective Date, as applicable, before and after
giving effect to such Incremental Commitment Increase and/or such Incremental
Term Loans, (A) the representations and warranties contained in Article IV and
the other Loan Documents are true (except that for such purposes, the
representations and warranties contained in Section 4.04(a) shall be deemed to
refer to the most recent statements furnished pursuant to Section 5.01(a)),
(B) no default or event of default under any project engineering, procurement,
construction, maintenance and related activities and/or contracts of the Company
or any of its Subsidiaries shall have occurred and be continuing which could
reasonably be expected to materially and adversely affect the ability of any
Borrower to perform its obligations under the Loan Documents and (C) no Default
shall have occurred and be continuing.

 

Solely with respect to any Incremental Commitment Increase and any Incremental
Term Loans, this Section shall supersede any provisions in Sections 2.14(c),
2.14(d), 8.04 or 8.05 to the contrary.  In connection with any Incremental
Commitment Increase or any Incremental Term Loans, the Administrative Agent and
the Borrowers may, without the consent of any Lenders, effect such amendments
(including, without limitation, an Incremental Term Loan Amendment) to this
Agreement and any other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.24.

 

SECTION 2.25.           Extension of Maturity Date.

 

(a)           Requests for Extension.  The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to each anniversary of the date of this
Agreement (each such date, an “Extension Date”), request that each Lender extend
such Lender’s Maturity Date to the date that is one year after the Maturity Date
then in effect for such Lender (the “Existing Maturity Date”).

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15 days after the date on which the Administrative
Agent received the Company’s extension request (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines to so extend its Maturity Date, an
“Extending Lender”).  Each Lender that determines not to so extend its Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Lender Notice Date), and any Lender that does not so advise the Administrative
Agent on or before the Lender Notice Date shall be deemed to be a Non-Extending
Lender.  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree, and it is understood and agreed that no
Lender shall have any obligation whatsoever to agree to any request made by the
Company for extension of the Maturity Date.

 

45

--------------------------------------------------------------------------------


 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Company of each Lender’s determination under this Section no
later than the date that is 15 days prior to the applicable Extension Date (or,
if such date is not a Business Day, on the next preceding Business Day).

 

(d)           Additional Commitment Lenders.  The Company shall have the right,
but shall not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each, an “Additional Commitment Lender”)
approved by the Administrative Agent in accordance with the procedures provided
in Section 2.24, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption Agreement (in accordance with and subject to
the restrictions contained in Section 8.06, with the Company or replacement
Lender obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).  The Administrative Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company but without the consent
of any other Lenders.

 

(e)           Minimum Extension Requirement.   If (and only if) the total of the
Commitments in respect of the Revolving Facility Sublimit of the Lenders that
have agreed to extend their Maturity Date and the additional Commitments of the
Additional Commitment Lenders is more than 50% of the aggregate amount of the
Revolving Facility Sublimit in effect immediately prior to the applicable
Extension Date, then, effective as of the applicable Extension Date, the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date that is one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder.

 

(f)            Conditions to Effectiveness of Extension.  Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Lender unless:

 

(i)            no Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

 

(ii)           all representations and warranties of the Company contained in
Article IV of this Agreement (other than the representation and warranty of the
Company contained in Section 4.04(b) hereof) shall be true (except that for
purposes of this Section 2.25(f), the representations and warranties contained
in Section 4.04(a) shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.01(a)) on and as of the applicable Extension
Date and after giving effect thereto, as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);

 

(iii)          no default or event of default under any project engineering,
procurement, construction, maintenance and related activities and/or contracts
of the Company or any of its Subsidiaries shall have occurred and be continuing
on and as of the applicable Extension Date and after giving effect thereto which
could reasonably be expected to materially and adversely affect the ability of
any Borrower to perform its obligations under the Loan Documents; and

 

46

--------------------------------------------------------------------------------


 

(iv)          the Administrative Agent shall have received a certificate from
the Company signed by a senior vice president, the chief financial officer or
the treasurer of the Company (A) certifying the accuracy of the foregoing
clauses (i), (ii) and (iii) and (B) certifying and attaching the resolutions
adopted by each Borrower approving or consenting to such extension.

 

(g)           Maturity Date for Non-Extending Lenders.  On the Maturity Date of
each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the relevant Borrowers shall repay such
Non-Extending Lender in accordance with Section 2.03 (and shall pay to such
Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Advances
outstanding on such date (and pay any additional amounts required pursuant to
Section 8.03(d)) to the extent necessary to keep outstanding Revolving Advances
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the outstanding Revolving Advances and LC Exposures
(without regard to any minimum borrowing, pro rata borrowing and/or pro rata
payment requirements contained elsewhere in this Agreement).

 

(h)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.14 or Section 8.05 to the contrary.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01.           Closing Date.

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

 

(a)           Receipt of Documentation.  The Administrative Agent shall have
received:

 

(i)            counterparts of this Agreement signed by the Company, the Dutch
Borrower, the Administrative Agent, each Issuing Lender as of the Closing Date
and each Lender;

 

(ii)           a certificate, dated the Closing Date, of the Secretary,
Assistant Secretary or member of the management board of each Borrower,
substantially in the form of Exhibit C: (A) attaching a true and complete copy
of the resolutions of its Board of Directors authorizing the execution and
delivery of this Agreement and the other Loan Documents by such Borrower and the
performance of such Borrower’s obligations thereunder, and of all other
documents evidencing other necessary action (in form and substance reasonably
satisfactory to the Administrative Agent) taken by it to authorize the Loan
Documents and the transactions contemplated thereby including with respect to
the Dutch Borrower (i) a resolution of the shareholder and the supervisory board
of the Dutch Borrower approving the execution and delivery of this Agreement and
the other Loan Documents by the Dutch Borrower and the performance of the Dutch
Borrower’s obligations thereunder, and (ii) a confirmation that all consultation
obligations in respect of the works council have been complied with and that
positive unconditional or neutral advice has been obtained, attaching a copy of
such advice and a copy of the request for such advice, (B) attaching a true and
complete copy of its certificate of incorporation (which, with respect to the
Dutch Borrower, will be its deed of conversion into a BV and amendment of
articles of December 6, 1972) and bylaws (which, with respect to the Dutch
Borrower, will be its current articles of association), (C) certifying that said
certificate of incorporation and bylaws are true and complete copies thereof,
are in full force and effect and have not been amended or modified, (D) with
respect to the Dutch Borrower, attaching the extract of the Dutch Chamber of
Commerce, and (E) setting forth the incumbency of its

 

47

--------------------------------------------------------------------------------


 

officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers;

 

(iii)          a certificate of good standing for the Company from the Secretary
of State for the State of Delaware and dated a recent date prior to the Closing
Date; and

 

(iv)          a certificate, dated the Closing Date, signed by a senior vice
president, the chief financial officer or the treasurer of the Company to the
effect set forth in paragraphs (b) and (c) of Section 3.02 (without giving
effect to the exclusion of the representation and warranty of the Company
contained in Section 4.04(b) hereof) and certifying (A) that, as of the Closing
Date, there exists no Material Adverse Change and (B) the current Ratings.

 

(b)           Opinions.  The Administrative Agent shall have received (i) an
opinion of Eric P. Helm, managing general counsel for the Borrowers,
substantially in the form of Exhibit A-1 and (ii) an opinion of Hogan Lovells
International LLP, special Dutch counsel for the Dutch Borrower, substantially
in the form of Exhibit A-2, in each case addressed to the Credit Parties and
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request, dated the Closing Date.

 

(c)           Fees and Expenses Due to the Credit Parties.  All fees and
expenses due and payable to the Administrative Agent, the Joint Lead Arrangers
and any other Credit Party shall have been paid.

 

(d)           Fees and Expenses of Special Counsel.  The fees and expenses of
Latham & Watkins LLP, special counsel to the Administrative Agent, in connection
with the preparation, negotiation and closing of the Loan Documents shall have
been paid.

 

SECTION 3.02.           Conditions to All Revolving Advances and Letters of
Credit.

 

The following conditions must be satisfied prior to the making of each Revolving
Advance and the issuance of each Letter of Credit:

 

(a)           Notice; Application.  In the case of the making of a Revolving
Advance, the Administrative Agent shall have received a Notice of Revolving
Borrowing.  In the case of the issuance of a Letter of Credit, the
Administrative Agent and the applicable Issuing Lender shall have received:
(i) the notice required by Section 2.07(a) hereof; and (ii) an Application in
the form required by the applicable Issuing Lender duly completed by the
Company.

 

(b)           Absence of Litigation.  There shall be no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect directly affecting the transactions
provided for herein and no action or proceeding by or before any Governmental
Authority shall have been commenced and be pending or, to the knowledge of the
Company, threatened, seeking to prevent or delay the transactions contemplated
by the Loan Documents or challenging any other terms and provisions hereof or
thereof or seeking any damages in connection therewith.

 

(c)           Representations and Warranties; No Default. At the time of and
immediately after giving effect to the applicable Revolving Borrowing or the
issuance of the applicable Letter of Credit: (i) no Default shall have occurred
and be continuing, (ii) all representations and warranties of the Company
contained in Article IV of this Agreement (other than the representation and
warranty of the Company contained in Section 4.04(b) hereof) shall be true
(except that for purposes of this Section 3.02, the representations and
warranties contained in Section 4.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.01(a)), and (iii) no default
or event of default under any project

 

48

--------------------------------------------------------------------------------


 

engineering, procurement, construction, maintenance and related activities
and/or contracts of the Company or any of its Subsidiaries shall have occurred
and be continuing which could reasonably be expected to materially and adversely
affect the ability of any Borrower to perform its obligations under the Loan
Documents.

 

(d)           Commitments and LC Exposure. Both before and immediately after
giving effect to the applicable Revolving Borrowing or the issuance of the
applicable Letter of Credit, (i) the Dollar Equivalent of the total LC Exposure
plus the outstanding principal amount of all Revolving Advances shall not exceed
the Aggregate Commitments and (ii) the Dollar Equivalent of the total LC
Exposure in respect of Financial Letters of Credit plus the outstanding
principal amount of all Revolving Advances shall not exceed the Revolving
Facility Sublimit.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

SECTION 4.01.           Corporate Existence and Power.

 

Each of the Company and the Dutch Borrower is duly organized, validly existing
and in good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization and has all
corporate or other organizational powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.  For the purposes of the Council of the European Union Regulations
No. 1346/2000 on Insolvency Proceedings dated May 29, 2000 (as amended from time
to time, the “Regulation”), the Dutch Borrower’s centre of main interests (as
that term is used in Article 3(1) of the Regulation) is situated in its
jurisdiction of incorporation and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation) in any other jurisdiction.  The Dutch
Borrower has complied with all consultation obligations in respect of the works
council that has been established for the Dutch Borrower and the works council
has rendered a positive unconditional or neutral advice with respect to the
transactions as envisaged by any Loan Document to which the Dutch Borrower is a
party.

 

SECTION 4.02.           Corporate and Governmental Authorization; Contravention.

 

The execution, delivery and performance by each Borrower of this Agreement and
the other Loan Documents (i) are within such Borrower’s corporate or other
organizational powers, (ii) have been duly authorized by all necessary corporate
or other organizational actions and, if required, actions by equity holders,
(iii) require no action by or in respect of, or filing with, any governmental
body, agency or official, (iv) do not contravene or constitute a default under
any provision of applicable law or regulation, or of the certificate of
incorporation, by-laws or other organizational documents of such Borrower, and
(v) do not contravene or constitute a default under, or result in the creation
of any Lien under, any material agreement, judgment, injunction, order, decree
or other instrument binding upon such Borrower.

 

SECTION 4.03.           Binding Effect.

 

This Agreement has been duly executed and delivered by each Borrower and
constitutes a valid and binding agreement of such Borrower, enforceable in
accordance with its terms.

 

49

--------------------------------------------------------------------------------


 

SECTION 4.04.           Financial Information.

 

(a)           Balance Sheet. The consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of December 31, 2014 and the related
consolidated statements of earnings and of cash flow for the fiscal year then
ended, reported on by Ernst & Young LLP and set forth in the Company’s 2014
Form 10-K, a copy of which has been made available to each of the Lenders,
fairly present, in conformity with GAAP, the consolidated financial position of
the Company and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and changes in financial position for such
fiscal year.

 

(b)           Material Adverse Change.  There exists no Material Adverse Change.

 

SECTION 4.05.           Litigation.

 

There is no action, suit or proceeding pending or to the knowledge of the
Company threatened against or affecting the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(i) which could reasonably be expected to have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, taken as a whole, and any
Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date, or (ii) which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document.

 

SECTION 4.06.           Compliance with ERISA.

 

The Company and its Subsidiaries have fulfilled their obligations under the
minimum funding standards of ERISA with respect to each Plan and are in
compliance in all material respects with the currently applicable provisions of
ERISA, noncompliance with which could reasonably be expected to have a material
adverse effect on the business, consolidated financial position or consolidated
results of operations of the Company and its Consolidated Subsidiaries, taken as
a whole, and any Borrower’s ability to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date.

 

SECTION 4.07.           Taxes.

 

The Company and its Subsidiaries have filed all United States Federal income Tax
returns and all other material Tax returns which are required to be filed by
them and have paid all Taxes due pursuant to such returns or pursuant to any
assessment received by the Company or any Subsidiary other than any such Taxes
or assessments being currently contested in good faith and other than where the
failure to so file or pay would not have a material adverse effect on the
business, financial position, results of operations or properties of the Company
and its Consolidated Subsidiaries taken as a whole or, alternatively, on the
ability of any Borrower to perform its obligations under the Loan Documents at
any time up to and including the Maturity Date. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of Taxes
are adequate in accordance with GAAP.

 

SECTION 4.08.           Material Subsidiaries.

 

Each of the Company’s Material Subsidiaries is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, and has all requisite power and authority and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

50

--------------------------------------------------------------------------------


 

SECTION 4.09.           Not an Investment Company; Margin Regulations.

 

Neither Borrower is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of the applicable Borrower only or of the Company
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 5.08 or Section 5.09 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 6.01(e) will
be margin stock.

 

SECTION 4.10.           Business of the Borrower; Use of Proceeds.

 

Neither Borrower is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U), and
no Revolving Advance or LC Disbursement will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.  To the extent permitted by Section 2.07(b), the
purpose of (i) each Financial Letter of Credit shall be to support the
obligations of the Company or any of the Company’s Subsidiaries as a financial
guarantee type letter of credit or to back bank guarantees issued by any Issuing
Lender or its correspondent bank to support such Financial Letters of Credit and
(ii) each Performance Letter of Credit shall be to support, or to back bank
guarantees issued by other banks to support, the Company’s and the Related
Entities’ performance under specific project engineering, procurement,
construction, maintenance and related activities and/or contracts.  Neither the
issuance of any Letter of Credit or the making of any Revolving Advance nor the
payment of any Obligation will violate any applicable law or regulation.  No
Borrower will, directly or indirectly, use the proceeds of the Revolving
Advances or request a Letter of Credit, or lend, contribute or otherwise make
available such proceeds to, or request a Letter of Credit on behalf of, any
Subsidiary, any Joint Venture or, to any Borrower’s knowledge, any joint venture
partner or other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that at the time of such funding of
proceeds or issuance of a Letter of Credit is, or whose government is, the
subject of Sanctions, in violation of Sanctions or (ii) in any other manner that
would result in a violation of Sanctions by any party hereto.

 

SECTION 4.11.           No Misleading Statements.

 

No written information, exhibit or report furnished by or at the direction of
the Company or any Subsidiary to the Administrative Agent or any Lender in
connection with this Agreement contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

SECTION 4.12.           Environmental Matters.

 

In the ordinary course of its business, the Company conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of the Company and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
now or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses). On the basis
of this review, the Company has reasonably concluded that Environmental Laws are
not likely to have a material adverse effect on the business, financial
condition, results of operations or properties of

 

51

--------------------------------------------------------------------------------


 

the Company and its Consolidated Subsidiaries, considered as a whole, or,
alternatively, on any Borrower’s ability to perform its obligations under the
Loan Documents at any time up to and including the Maturity Date.

 

SECTION 4.13.           No Default.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

 

SECTION 4.14.           Sanctions; AML Laws and Anti-Corruption Laws.

 

(a)           None of the Company or any of its Subsidiaries or, to the
knowledge of the Company, any director, officer, employee, agent or Affiliate of
the Company or any of its Subsidiaries is an individual or entity that is, or is
50 percent or more owned or controlled by a Person or Persons that are: (i) a
Person with whom transactions are prohibited under any Sanctions or (ii) a
Person that engages in material operations or is organized or resident in a
country, region or territory that is itself, or whose government is itself, the
subject of comprehensive Sanctions (currently Crimea, Cuba, Iran, North Korea,
Sudan and Syria), except for employees lawfully employed by the Company in
compliance with applicable Sanctions.  Any Person that meets the criteria set
forth in either of the preceding clauses (i) or (ii) shall be referred to herein
as a “Sanctioned Person”.  Notwithstanding the foregoing, there shall be a
breach of this representation and warranty only to the extent the existence of
such Sanctioned Person would cause the issuance of the Revolving Advance or
Letter of Credit being issued at the time the representation is made to be in
violation of Sanctions.

 

(b)           The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable AML Laws.  None of (a) the Company, any Subsidiary or any of
their respective directors or officers, or, to the knowledge of the Company, any
of their respective employees or Affiliates, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary or other Affiliate that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is in violation of AML Laws or Anti-Corruption Laws. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will cause a violation of AML Laws or Anti-Corruption Laws by
any person participating in the transactions contemplated by this Agreement,
whether as lender, borrower, guarantor, agent, or otherwise.

 

ARTICLE V

 

COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment or any LC
Exposure or any other Obligation hereunder remains outstanding:

 

SECTION 5.01.           Information.

 

The Company will deliver to each of the Lenders:

 

(a)           Annual Financial Statements.  As soon as available and in any
event within one hundred (100) days after the end of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of earnings and cash flow for such fiscal year, as set forth in the
Company’s annual report for the fiscal year then ended as filed with the SEC on
form 10-K, setting forth in each case in comparative

 

52

--------------------------------------------------------------------------------


 

form the figures for the previous fiscal year, audited and accompanied by a
report and opinion of Ernst & Young LLP or other independent public accountants
of nationally recognized standing, which report and opinion shall be prepared in
a manner acceptable to the SEC and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit;

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event within fifty-five (55) days after the end of each of the first three
(3) quarters of each fiscal year of the Company, an unaudited consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of earnings and cash flow
for such quarter and for the portion of the Company’s fiscal year ended at the
end of such quarter, as set forth in the Company’s quarterly report for the
fiscal quarter then ended as filed with the SEC on Form 10-Q, all certified by
the chief financial officer or the chief accounting officer of the Company that
they are (i) complete and fairly present the financial condition of the Company
and its Consolidated Subsidiaries as at the dates indicated and the results of
their operations and changes in their cash flow for the periods indicated;
(ii) disclose all liabilities of the Company and its Consolidated Subsidiaries
that are required to be reflected or reserved against under GAAP, whether
liquidated or unliquidated, fixed or contingent; and (iii) have been prepared in
accordance with GAAP (subject to normal year-end adjustments);

 

(c)           Certificate of Chief Financial Officer.  Simultaneously with the
delivery of each set of financial statements referred to in paragraphs (a) and
(b) above, a certificate of the chief financial officer, the treasurer or the
chief accounting officer of the Company (i) setting forth in reasonable detail
the calculations required to establish whether the Company was in compliance
with the requirements of Section 5.07 on the date of such financial statements,
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto, and
(iii) describing the parties, subject matter, and nature and amount of relief
granted to the prevailing party in any litigation or proceeding in which a final
judgment or order which is either for the payment of money in an amount equal to
or exceeding $25,000,000 (or the Exchange Equivalent thereof) or which grants
any material non-monetary relief to the prevailing party therein was rendered
against the Company or any Subsidiary (whether or not satisfied or stayed)
during the most recently ended fiscal quarter;

 

(d)           Notice of Default.  Forthwith upon knowledge of the occurrence of
any Default, a certificate of the chief financial officer, the treasurer or the
chief accounting officer of the Company setting forth the details thereof and
the action which the Company is taking or proposes to take with respect thereto;

 

(e)           Other Financial Statements.  Promptly upon the mailing thereof to
the shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)            SEC Filings.  Promptly upon the filing thereof, copies of (i) all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Company or any Subsidiary shall have filed
with the SEC, and (ii) all other reports which the Company or any Subsidiary
shall have filed with the SEC or any national securities exchange, unless the
Company or such Subsidiary is not permitted to provide copies thereof to the
Lenders pursuant to applicable laws or regulations;

 

(g)           ERISA Reportable Events.  If and when any member of the Controlled
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to

 

53

--------------------------------------------------------------------------------


 

the PBGC; (ii) receives notice of complete or partial withdrawal liability in
excess of $20,000,000 (or the Exchange Equivalent thereof) under Title IV of
ERISA, a copy of such notice; or (iii) receives notice from the PBGC under Title
IV of ERISA of an intent to terminate or appoint a trustee to administer any
Plan, a copy of such notice;

 

(h)           Notice of Rating Change.  Promptly upon the Company’s obtaining
knowledge thereof, notice of any withdrawal or change or proposed withdrawal or
change in any Ratings;

 

(i)            Notices from Beneficiaries.  Immediately upon the Company’s
receipt thereof, a copy of any writing delivered by any beneficiary under any
Letter of Credit to the Company or any of its Subsidiaries indicating such
beneficiary’s intention to draw under the applicable Letter of Credit;

 

(j)            Notice of Changes in Accounting Policies.  Promptly following any
such change, notice of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary; and

 

(k)           Other Financial Information.  From time to time such additional
information regarding the financial position or business of the Company or any
Subsidiary as the Administrative Agent, at the reasonable request of any Lender,
may request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (e), (f) or
(k) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically (including, without limitation,
via Debt Domain or any similar platform) and if so delivered, shall be deemed to
have been delivered on the date on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet at the website
address listed on the Company’s signature page hereto; provided that: (i) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender, and (ii) the Company shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

SECTION 5.02.           Payment of Obligations.

 

The Company will pay and discharge, and will cause each Subsidiary to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, except where the same may be contested in good faith by appropriate
proceedings or where the failure to so pay and discharge would not have a
material adverse effect on the consolidated financial position of the Company
and its Consolidated Subsidiaries, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

 

SECTION 5.03.           Maintenance of Property; Insurance.

 

(a)           Maintenance of Property.  The Company will keep, and will cause
each Material Subsidiary to keep, all material items of property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and damage from casualty excepted.

 

54

--------------------------------------------------------------------------------


 

(b)           Insurance.  The Company will maintain, and will cause each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in at least such
amounts and against at least such risks as are usually insured against by
companies of established repute engaged in the same or similar business as the
Company or such Subsidiary and owning similar assets (“Industry Standards”),
except where such risks are covered by self insurance so long as the amount of
such self insurance and the risks covered thereby are consistent with Industry
Standards. The Company will promptly furnish to the Lenders such information as
to insurance carried or self insurance maintained as may be reasonably requested
in writing by the Administrative Agent on behalf of any Lender.

 

SECTION 5.04.           Conduct of Business and Maintenance of Existence.

 

The Company will preserve, renew and keep in full force and effect, and will
cause each Material Subsidiary to preserve, renew and keep in full force and
effect, its respective legal existence and good standing under the laws of the
jurisdiction of its organization and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.04 shall prevent the Company or any Subsidiary
from (i) merging into, consolidating with, or selling, leasing or otherwise
transferring all of its assets to the Company or a Subsidiary (so long as, in
the case of the Company taking any such action, the applicable Subsidiary
assumes all Obligations pursuant to a written agreement acceptable to the
Administrative Agent, subject in each case to Section 8.06(a)), or
(ii) abandoning or disposing of any of its assets or abandoning or terminating
any right or franchise if (A) disposition or termination does not violate any
other provision of this Agreement and (B) all such abandonments, dispositions
and terminations do not in the aggregate materially and adversely affect the
business, assets, financial condition or results of operations of the Company
and its Consolidated Subsidiaries, taken as a whole, or, alternatively, the
ability of the Company to perform its obligations under the Loan Documents at
any time up to and including the Maturity Date.

 

SECTION 5.05.           Compliance with Laws.

 

The Company will comply, and cause each Subsidiary to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, orders, and
requirements of governmental authorities (including, without limitation, ERISA,
Environmental Laws and the rules and regulations thereunder), except where
failure to so comply would not have a material adverse effect on the business,
financial position, results of operations or properties of the Company and its
Consolidated Subsidiaries taken as a whole or, alternatively, on the ability of
the Company to perform its obligations under the Loan Documents at any time up
to and including the Maturity Date.  The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Sanctions, Anti-Corruption Laws and applicable AML Laws.

 

SECTION 5.06.           Keeping of Records; Inspection of Property, Books and
Records.

 

The Company will keep, and will cause each Subsidiary to keep, proper books of
record and account in accordance with GAAP consistently applied; and will
permit, and will cause each Subsidiary to permit, the Administrative Agent, any
of the Lenders or any agents or representatives of the Administrative Agent or
any Lender, at the Administrative Agent’s or such Lender’s expense, to visit and
inspect any of its respective properties, to examine any of its respective books
and records and (subject to Section 8.10) to discuss its respective affairs,
finances and accounts with any of its respective officers, directors, employees
and independent public accountants, all at such times and as often as may
reasonably be desired, in each case upon reasonable notice and during normal
business hours.  Notwithstanding anything to the contrary in this Section 5.06,
none of the Company or any of its Subsidiaries will be

 

55

--------------------------------------------------------------------------------


 

required to disclose, permit the inspection, examination or discussion of, any
document, information or other matter in respect of which such disclosure is
then prohibited by law or any agreement binding on the Company or any of its
Subsidiaries.

 

SECTION 5.07.           Debt.

 

(a)           Debt to Tangible Net Worth Ratio.  The ratio of Consolidated Debt
to Consolidated Tangible Net Worth will at no time exceed 1.00 to 1.00.

 

(b)           Total Debt.  The total Debt of all Consolidated Subsidiaries of
the Company, excluding the Debt, if any, owed by such Consolidated Subsidiaries
to the Company or another Consolidated Subsidiary of the Company, will at no
time exceed an amount equal to the greater of (x) $750,000,000 and
(y) €750,000,000.

 

SECTION 5.08.           Negative Pledge.

 

Neither the Company nor any Subsidiary will create, assume or suffer to exist
any Lien securing Debt on any asset now owned or hereafter acquired by it, or
assign any right to receive income, except:

 

(i)            Liens existing on the date of this Agreement and disclosed on
Schedule 5.08 attached hereto and any renewals or extensions thereof, provided
that the property covered thereby is not changed;

 

(ii)           any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary or is merged into or consolidated with the Company
or a Subsidiary; provided that (i) such Lien is not created in contemplation of
such event, (ii) such Lien shall not apply to any other property or asset of the
Company or any of its Subsidiaries, and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be;

 

(iii)          any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that (i) such Lien attaches to such asset concurrently with
or within 180 days after the acquisition or construction thereof and (ii) such
Lien shall not apply to any other property or asset of the Company or any of its
Subsidiaries;

 

(iv)          any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created primarily in contemplation of such
acquisition;

 

(v)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 5.08, provided that such Debt is not increased and is
not secured by any additional assets;

 

(vi)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 6.01(j);

 

(vii)         any Lien on or with respect to the property or assets of any
Subsidiary securing obligations owing to the Company or another Subsidiary;

 

(viii)        rights of offset and bankers’ liens in connection with Debt
permitted hereby;

 

56

--------------------------------------------------------------------------------


 

(ix)          Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance or other types
of social security (other than a Lien imposed by ERISA) or to secure the
performance of tenders, statutory obligations, bid and appeals bonds, contracts
(other than for the repayment of borrowed money) and surety and performance
bonds (including, without limitation, Liens securing obligations under indemnity
agreements for surety bonds); and

 

(x)           Liens not otherwise permitted by the foregoing clauses of this
Section 5.08 securing Debt in an aggregate principal amount at any time
outstanding not to exceed ten percent (10%) of Consolidated Tangible Net Worth.

 

SECTION 5.09.           Consolidations, Mergers and Sales of Assets.

 

The Company will not (i) except to the extent expressly permitted in
Section 5.04 hereof, consolidate or merge with or into any other Person;
provided that the Company may merge with a Person if (A) the Company is the
surviving corporation to such merger and (B) after giving effect to any such
merger no Default shall have occurred hereunder and all representations and
warranties shall be true and correct or (ii) except as permitted pursuant to the
foregoing clause (i), sell, lease or otherwise transfer, directly or indirectly,
all or any substantial part of the assets of the Company and its Consolidated
Subsidiaries, taken as a whole.  The Dutch Borrower will not consolidate or
merge with or into any other Person other than the Company.

 

SECTION 5.10.           Payment of Taxes, Etc.

 

The Company will pay, and will cause each Subsidiary to pay, before the same
become delinquent, all Taxes, assessments and governmental charges imposed upon
it or any of its properties, except where the same may be contested in good
faith by appropriate proceedings, or where any failure to so pay would not have
a material adverse effect on the business, financial position, results of
operations or properties of the Company and its Consolidated Subsidiaries taken
as a whole or, alternatively, on the ability of the Company to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date, and the Company will maintain, and will cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of the
same.

 

SECTION 5.11.           Pari-passu Obligations.

 

The obligations under this Agreement shall constitute direct, unconditional,
senior, unsubordinated, general obligations of each Borrower and will rank at
least pari-passu (in priority of payment) with all other existing and future
senior, unsecured, unsubordinated obligations of such Borrower resulting from
any indebtedness for borrowed money or Debt Guarantee.

 

SECTION 5.12.           Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Company will, at its expense, promptly execute, acknowledge and deliver such
further documents (including collateral agreements, UCC financing statements and
the like pursuant to Section 2.12) and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents.

 

57

--------------------------------------------------------------------------------


 

SECTION 5.13.           Use of Proceeds.

 

No Borrower will, directly or indirectly, use the proceeds of the Revolving
Advances or Letters of Credit in violation of Section 4.10.  No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees, Affiliates and agents shall not use, directly or indirectly, the
proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or AML Laws.

 

ARTICLE VI

 

DEFAULTS

 

SECTION 6.01.           Events of Default.

 

Each of the following events (each an “Event of Default”) shall constitute an
Event of Default hereunder:

 

(a)           any Borrower shall fail to pay (i) when due, any amount of
principal of any Revolving Advance or any LC Disbursement, or (ii) within three
(3) days after the same becomes due, any interest on any Revolving Advance or
any LC Disbursement, any fees or any other amount payable hereunder; or

 

(b)           any Borrower shall fail to observe or perform any covenant
contained in Section 2.12 or Sections 5.07 to 5.11, inclusive, or Section 5.13
or Article IX; or

 

(c)           any Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by paragraph
(a) or (b) above) for thirty (30) days after the earlier to occur of (i) written
notice thereof having been given to the Company by the Administrative Agent at
the request of any Lender or (ii) actual knowledge thereof by the Company or any
of its Subsidiaries of such failure; or

 

(d)           any representation, warranty, certification or statement made by
or on behalf of any Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made); or

 

(e)           the Company or any Subsidiary shall fail to make any payment in
respect of any Debt (other than the Obligations) having an aggregate principal
amount of at least $100,000,000 (or the Exchange Equivalent thereof) when due or
within any applicable grace period; or

 

(f)            any event shall occur or condition shall exist which results in
the acceleration of the maturity of any Debt of the Company or any Subsidiary
having an aggregate principal amount of at least $100,000,000 (or the Exchange
Equivalent thereof); or such Debt shall be declared due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof, excluding, however, prepayments of Debt required
upon disposition in the ordinary course of business of collateral securing such
Debt so long as such Liens and dispositions are permitted hereby; or, for the
avoidance of doubt, such Debt shall be required to be cash collateralized prior
to the

 

58

--------------------------------------------------------------------------------


 

stated maturity thereof as a result of any event of default with respect to such
Debt (excluding cash collateralization solely as a result of currency exchange
fluctuations or Defaulting Lenders); or

 

(g)           the Company or any Subsidiary shall commence a voluntary case or
other proceeding seeking to adjudicate the Company or any Subsidiary having
total assets of $100,000,000 (or the Exchange Equivalent thereof) or more as
bankrupt or insolvent, seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the entry of an order for relief or
the appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, the Dutch Borrower having filed a notice
under Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) or Section 60 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990) or shall take any
corporate action to authorize any of the foregoing; or

 

(h)           an involuntary case or other proceeding shall be commenced against
the Company or any Subsidiary having total assets of $100,000,000 (or the
Exchange Equivalent thereof) or more seeking to adjudicate it as bankrupt or
insolvent, seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect, or seeking the entry of an order for relief or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, and such
involuntary case or other proceeding, except if a bankruptcy is declared
(faillissement is uitgesproken) under the Dutch Bankruptcy Act
(Faillissementswet), shall remain undismissed and unstayed for a period of
thirty (30) days; or an order for relief shall be entered against the Company or
any Subsidiary having total assets of $100,000,000 (or the Exchange Equivalent
thereof) or more under the federal bankruptcy laws as now or hereafter in
effect; or

 

(i)            any member of the Controlled Group shall fail to pay when due an
amount or amounts aggregating in excess of $100,000,000 (or the Exchange
Equivalent thereof) which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA except where the failure to so pay would not (in
the opinion of the Required Lenders) have a material adverse effect on the
business, financial position, results of operations or properties of the Company
and its Consolidated Subsidiaries taken as a whole or alternatively, on any
Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Vested Liabilities in an amount that
would have a material adverse effect on the Company and its Consolidated
Subsidiaries taken as a whole or alternatively, on any Borrower’s ability to
perform its obligations under the Loan Documents at any time up to and including
the Maturity Date (collectively, a “Material Plan”) shall be filed under Title
IV of ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the Controlled Group to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or

 

(j)            to the extent not insured against, one or more final judgments or
orders for the payment of money aggregating in excess of $100,000,000 (or the
Exchange Equivalent thereof) shall be rendered against the Company or any
Subsidiary and either (i) enforcement proceedings shall have been

 

59

--------------------------------------------------------------------------------


 

commenced by any creditor upon any such judgments or orders or (ii) any of such
judgments or orders shall continue unsatisfied and unstayed by reason of a
pending appeal or otherwise for a period of thirty (30) days; or

 

(k)           (i) any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 35% or more of the outstanding shares of common stock
of the Company; (ii) at any time during any period of twelve consecutive
calendar months a majority of the Board of Directors of the Company shall not
consist of individuals who were either directors of the Company on the first day
of such period (“original directors”) or appointed as or nominated to be
directors either (A) by individuals including a majority of those of the
original directors who have not, prior to such appointment or nomination,
resigned or died, or (B) by a duly constituted committee of the Board of
Directors of the Company, a majority of which consists of the original directors
or (iii) the Company ceases to own, directly or indirectly, and Control 100%
(other than directors’ qualifying shares) of the ordinary voting and economic
power of the Dutch Borrower; or

 

(l)            all or any substantial part of the property of the Company and
its Subsidiaries (taken as a whole) shall be condemned, seized or otherwise
appropriated, or custody or control of such property shall be assumed, by any
court or governmental agency of competent jurisdiction, and such property shall
be retained for a period of thirty (30) days, which condemnation, seizure or
other appropriation could reasonably be expected to have a material adverse
effect on the business, consolidated financial position or consolidated results
of operations of the Company and its Consolidated Subsidiaries, taken as a
whole, and any Borrower’s ability to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date; or

 

(m)          any provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

 

SECTION 6.02.           Remedies.

 

Upon the occurrence and during the continuance of any Event of Default (other
than any event specified in paragraph (g) or (h) of Section 6.01): (a) the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, require, without notice or demand, either or both of the
following, at the same or different times: (i) that any or all of the LC
Exposure, the Revolving Advances and all other Obligations, although not yet
due, be immediately due and payable, and thereupon such LC Exposure, Revolving
Advances and all other such Obligations shall be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers, and (ii) that all Commitments be
terminated, and thereupon all Commitments shall terminate immediately; and in
any event, the Administrative Agent shall have in any jurisdiction where
enforcement is sought, in addition to all other rights and remedies, the rights
and remedies of a secured party under the UCC; and (b) the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
require the Borrowers to deposit cash collateral in Dollars with the
Administrative Agent and otherwise perform all of their obligations under
Section 2.12; provided that upon the occurrence of any event specified in
paragraph (g) or (h) of Section 6.01, (x) such cash collateral referred to in
clause (b) above shall be immediately deposited with the Administrative Agent in
accordance with the provisions of Section 2.12 and (y) all Commitments shall
automatically terminate

 

60

--------------------------------------------------------------------------------


 

and such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01.           Appointment and Authorization.

 

Each of the Lenders and each Issuing Lender hereby irrevocably appoints BNPP to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and no Borrower shall have any rights as a third party beneficiary of any of
such provisions.

 

SECTION 7.02.           Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires or the Administrative Agent is not a Lender
hereunder, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 7.03.           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Revolving Advance, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Revolving Advance or the issuance of such Letter of Credit.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 7.04.           Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

SECTION 7.05.           Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.02 and 8.05) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 7.06.           Indemnification.

 

To the extent that the Company for any reason fails to indefeasibly pay any
amount required pursuant to Section 8.03(a) or Section 8.03(c) to be paid by it
to the Administrative Agent (or any sub-

 

62

--------------------------------------------------------------------------------


 

agent thereof), any Issuing Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity.  The obligations of the Lenders under
this Section 7.06 are subject to the provisions of Section 2.14(e).

 

SECTION 7.07.           Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 7.08.           Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Company.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or an Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed), and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) .  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 8.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or

 

63

--------------------------------------------------------------------------------


 

omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.

 

(b)           Any resignation by BNPP as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (b) the retiring
Issuing Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

SECTION 7.09.           Agent With Respect to Cash Collateral Accounts.

 

Each Lender hereby authorizes the Administrative Agent, on behalf of and for the
benefit of Lenders, to be the agent for and representative of the Lenders and
the Issuing Lenders with respect to any cash collateral accounts. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent, each Lender and each Issuing Lender hereby
agree that no Lender or Issuing Lender shall have any right individually to
realize upon any cash collateral accounts, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders and the Issuing Lenders, in
accordance with the terms hereof.  In furtherance, and not by limitation, of the
foregoing, without written consent or authorization from the Lenders or the
Issuing Lenders, the Administrative Agent may, in accordance with the terms of
this Agreement, release any Lien encumbering any of the cash collateral and
execute any documents or instruments necessary to accomplish any of the
foregoing.

 

SECTION 7.10.           No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Lenders or their
Affiliates identified in this Agreement as Joint Lead Arrangers, the Syndication
Agent, the Co-Documentation Agents or any other agent (other than the
Administrative Agent) shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, other than, in the case of
Lenders those applicable to all Lenders as such and in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.           Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, requests and other
communications to any party hereunder shall be in writing (including telecopy
and including electronic mail and Internet or intranet websites such as Debt
Domain or any similar platform to the extent provided in Section 8.01(b)) and
shall be given to such party at its address, telecopy number or electronic mail
address set forth on the signature pages hereof or such other address, telecopy
number or electronic mail address as such party may hereafter specify for the
purpose by notice to the Administrative Agent, the Issuing Lenders and the
Borrowers. Each such notice, request or other communication shall be effective
(i) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid, (ii) if given by
telecopy,

 

64

--------------------------------------------------------------------------------


 

when such telecopy has been received by the addressee thereof, (iii) if
delivered through electronic communications (including electronic mail and
Internet or intranet websites such as Debt Domain or any similar platform) to
the extent provided in Section 8.01(b) below, as provided in such
Section 8.01(b) or (iv) if given by any other means, when delivered at the
address specified in this Section 8.01(a); provided that notices to the
Administrative Agent or any Issuing Lender under Article II shall not be
effective until received.  The Administrative Agent and the Issuing Lenders
shall not be liable for any errors in transmission or the illegibility of any
telecopied documents.  In the event any Borrower sends the Administrative Agent
or any Issuing Lender a manually signed confirmation of previously sent
facsimile instructions, the Administrative Agent and the Issuing Lenders shall
have no duty to compare it against the previous instructions received by the
Administrative Agent or the Issuing Lenders nor shall the Administrative Agent
or any Issuing Lender have any responsibility should the contents or the written
confirmation differ from the facsimile instructions acted upon by the
Administrative Agent or any Issuing Lender.

 

(b)           Notices and other communications to the Lenders and the Issuing
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites such as Debt Domain or any
similar platform) pursuant to procedures approved by the Administrative Agent;
provided that (i) the foregoing shall not apply to notices to any Lender or the
Issuing Lenders pursuant to Article II if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication and (ii) in the
case of notices and other communications posted to an Internet or intranet
website (such as Debt Domain or any similar platform), notice thereof shall be
sent to each intended recipient at its e-mail address that such notice or
communication is available and identifying the website address therefor.  The
Administrative Agent or the Borrowers may, in their respective discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

SECTION 8.02.           No Waivers.

 

No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 8.03.           Expenses; Taxes; Indemnification.

 

(a)           Expenses. The Company agrees to pay on demand: (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers (including the reasonable fees, charges and disbursements of counsel),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, creation, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
fees, charges and disbursements of any counsel), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Revolving Advances

 

65

--------------------------------------------------------------------------------


 

made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Revolving Advances or Letters of Credit.

 

(b)           Taxes. Each Borrower shall pay any and all transfer Taxes,
documentary Taxes, recording Taxes, stamp Taxes, excise Taxes or similar Taxes
or assessments or other charges payable or determined to be payable in
connection with the execution, delivery, filing and recording of the Loan
Documents and any other documents to be delivered under the Loan Documents, in
each case, arising with respect to the Obligations of, or the Revolving Advances
made to or the Letters of Credit issued for the benefit of, such Borrower (but
excluding Taxes imposed on the net income of any Lender) (“Other Taxes”), and
agrees to save the Administrative Agent, each Issuing Lender and each Lender
harmless from and against any and all liabilities with respect to or resulting
from such Borrower’s delay in paying or omission to pay such Other Taxes.

 

(c)           Indemnification; Waiver of Consequential Damages.  The Company
agrees to defend, indemnify, pay and hold harmless the Administrative Agent (in
its capacity as such), each Issuing Lender (in its capacity as such), each
Lender and each of the Joint Lead Arrangers and their Affiliates and their
respective officers, directors, employees and agents (collectively, the
“Indemnitees”) from and against any and all losses, obligations, penalties,
actions, judgments, claims, damages, liabilities, disbursements and expenses
(including reasonable attorneys fees and expenses, which may include the
allocated cost of internal counsel, and settlement costs) of any kind or nature
whatsoever, whether direct, indirect or consequential, and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, which may be imposed on, incurred
by or asserted against the Indemnitees in any way related to or arising out of
this Agreement or the other Loan Documents, or the transactions contemplated
hereby or thereby or the use of proceeds of the Revolving Advances or Letters of
Credit (collectively, “Losses”), except any such Losses (i) resulting from the
gross negligence or willful misconduct of such Indemnitee or (ii) resulting from
a claim brought by the Company against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, provided that nothing
in this Section 8.03(c) shall obligate the Company to pay the normal expenses of
the Administrative Agent in the administration of this Agreement in the absence
of pending or threatened litigation or other proceedings or the claims or
threatened claims of others and then only to the extent arising therefrom.

 

To the fullest extent permitted by applicable law, each of the Company and the
Dutch Borrower shall not assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Revolving Advance or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in this Section 8.03(c) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee.

 

(d)           Breakage.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the relevant Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense reasonably incurred by it as a result of: (a) any continuation,
conversion, payment or prepayment of any Eurocurrency Rate Revolving Advance on
a day other than the last day of the Interest Period for such Eurocurrency Rate
Revolving Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by such

 

66

--------------------------------------------------------------------------------


 

Borrower (for a reason other than the failure of such Lender to make a Revolving
Advance) to prepay, borrow, continue or convert any Eurocurrency Rate Revolving
Advance on the date or in the amount notified by such Borrower; or (c) the
assignment of any Eurocurrency Rate Revolving Advance other than on the last day
of an Interest Period therefor as a result of a request by such Borrower
pursuant to Section 2.23; in each case, including any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Eurocurrency Rate Revolving Advance or from fees payable to terminate the
deposits from which such funds were obtained but excluding any loss of
anticipated profits.  The relevant Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

(e)           Survival.  The obligations of the Borrowers under this
Section 8.03 shall survive the termination of this Agreement, the termination of
the Aggregate Commitments hereunder and payment of the Obligations.

 

SECTION 8.04.           Sharing of Set-Offs.  Each Lender agrees that if it
shall, by exercising any right of set-off or counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of principal and interest due
with respect to any Obligations owing to such Lender which is greater than the
proportion received by any other Lender in respect of the aggregate amount of
principal and interest due with respect to Obligations owing to such other
Lender, the Lender receiving such proportionately greater payment shall purchase
such participations in the LC Exposure of the other Lenders or Revolving
Advances of the other Lenders, and such other adjustments shall be made, as may
be required so that all such payments of principal and interest with respect to
the LC Exposure of the Lenders or Revolving Advances of the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section 8.04 shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of any Borrower other than its LC Exposure or other Obligations
owing to such Lender. Each Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of any participation in
any Revolving Advances or a participation in any LC Exposure, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of such Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 8.04 would apply, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 8.04 to
share in the benefits of any recovery on such secured claim. Each Borrower
hereby authorizes BNPP and each other Lender, in accordance with the provisions
of this Section 8.04, to so set-off and apply any and all such deposits held and
other indebtedness owing by BNPP or such other Lender to or for the credit or
the account of such Borrower and hereby authorizes BNPP and each such other
Lender to permit such set-off and application by BNPP or such other Lender;
provided that any such set-off rights shall not, solely in respect of any
Obligations owing by the Company, apply to the accounts or deposits of the
Company’s foreign Subsidiaries.

 

SECTION 8.05.           Amendments and Waivers.  Any provision of this Agreement
or any other Loan Document may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrowers and the
Required Lenders (and, if the rights or duties of the Administrative Agent or
any Issuing Lender are affected thereby, by the Administrative Agent or each
affected Issuing Lender, as the case may be); provided that, except in respect
of Incremental Commitment Increase and any Incremental Term Loans as provided in
Section 2.24, no such amendment, waiver or modification shall: (i) extend or
increase any Commitment of any Lender or subject any Lender to any additional
obligation without the written consent of such Lender, (ii) reduce the principal
of or rate or amount of interest on any Revolving Advance or any LC Disbursement
or any fees without the written

 

67

--------------------------------------------------------------------------------


 

consent of each Lender directly affected thereby, (iii) postpone any date fixed
by this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, (iv) extend the terms of any Letter of Credit (other
than as set forth below) without the written consent of each Lender directly
affected thereby, (v) amend this Section 8.05 without the written consent of
each Lender, (vi) change Section 2.14(c), Section 2.14(d) or Section 8.04 or any
other provision of this Agreement in a manner that would alter the pro rata
sharing or disbursement of payments required thereby without the written consent
of each Lender, (vii) modify the definition of “Required Lenders” or change the
percentage of the Commitments or the number of Lenders which shall be required
for the Lenders or any of them to take any action under this Section 8.05 or any
other provision of this Agreement without the written consent of each Lender (it
being understood that, solely with the consent of the parties prescribed by
Section 2.24 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Advances are
included on the Closing Date), or (viii) release the Company from its
obligations under Article IX without the written consent of each Lender;
provided, further, that each of the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing, (a) the Expiration Date of any Letter of
Credit may be extended with the consent of the applicable Issuing Lender and the
Company to a date not later than the seventh Business Day prior to the Maturity
Date, (b) any Letter of Credit may be amended in any other manner with the
consent of the applicable Issuing Lender and the Company so long as such Letter
of Credit, as so amended, complies with Section 2.07 of this Agreement and
(c) the Maturity Date of this Agreement may be extended pursuant to the
requirements contained in Section 2.25 of this Agreement.

 

SECTION 8.06.           Successors and Assigns.

 

(a)           Binding Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Borrower may assign or otherwise transfer
any of its rights and Obligations under this Agreement without the consent of
each Lender.

 

(b)           Successors and Assigns.  (i)  Each Lender may assign to one or
more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments and the Revolving Advances and LC Exposure held by it); provided,
however, that (A) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement, (B) the
aggregate amount of the Commitments, Revolving Advances and LC Exposure of the
assigning Lender being assigned pursuant to each such assignment shall (1) not
be less than $5,000,000 and shall be an integral multiple of $1,000,000 or
(2) be the remaining amount of such Lender’s Commitments, Revolving Advances and
LC Exposure, (C) each such assignment and proposed assignee is subject to the
prior written consent of the Administrative Agent, the Issuing Lenders and, so
long as no Default has occurred and is continuing, the Company (which consents
shall not be unreasonably withheld); provided that the Company shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof; provided further, however, that the consent of
the Administrative Agent, and the Company shall not be required with respect to
any such assignment by any Lender to (x) an Affiliate of such Lender, (y) an
Approved Fund or (z) another Lender, (D) no such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries, (E) no such
assignment shall be made to a natural person, (F) no assignment shall be made to
a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof, (G) no such
assignment may be made to a Competitor of the Company, (H) no assignment shall

 

68

--------------------------------------------------------------------------------


 

be made to a Defaulting Lender or its Lender Parent, (I) any assignment or
transfer to or assumption by any Person of all or a portion of a Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments or Advances) with respect to the Dutch Borrower shall only be
permitted if such Person is a Dutch Non-Public Lender and (J) the assigning
Lender shall pay or cause to be paid to the Administrative Agent a processing
and recordation fee of $3,500 (except in the case of an assignment to an
Affiliate of the assigning Lender). For each assignment, the parties to such
assignment shall execute and deliver to the Administrative Agent for its
acceptance and recording an Assignment and Assumption Agreement, together with
such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment and Assumption Agreement may be required to deliver pursuant to
Section 2.16.  Upon the execution, delivery, acceptance and recording by the
Administrative Agent, from and after the effective date specified in any
Assignment and Assumption Agreement, the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption Agreement,
the assignor Lender thereunder shall be released from its obligations under the
Loan Documents. From and after the effective date of any such assignment (1) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment, have
(in addition to any such rights and obligations theretofore held by it) the
rights and obligations of a Lender hereunder, shall have Commitments equal to
the Commitments assigned to it (in addition to any Commitments theretofore held
by it), and shall have LC Exposure and Revolving Advances equal to the LC
Exposure and Revolving Advances assigned to it (in addition to any LC Exposure
and Revolving Advances theretofore held by it) and (2) the assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such assignment, relinquish its rights (other than any rights
which survive the termination of this Agreement under Section 8.03) and be
released from its obligations under this Agreement (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).  From time to time, at the request of any Lender, the Administrative
Agent shall notify the Lenders of the current Commitments of all Lenders.

 

(c)           Sub-Participations.  Subject to Section 8.06(d), a Lender may at
any time grant sub-participations to one or more banks or other entities (a
“Participant”) in or to all or any part of its rights and obligations under this
Agreement, and to the extent of any such sub-participation (unless otherwise
stated therein and except as provided below) the purchaser of such
sub-participation shall, to the fullest extent permitted by law, have the same
rights and benefits hereunder as it would have if it were such Lender hereunder;
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the Issuing Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrowers hereunder, including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such sub-participation agreement may provide that such Lender will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii) or (iv) of Section 8.05 without the consent of the
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 8.03(d) (subject to the requirements and
limitations therein, including the requirements under Section 2.16(b) (it being
understood that the documentation required under Section 2.16(b) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.23 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.16 or 2.17, with respect to any sub-participation, than its
participating Lender would have been entitled

 

69

--------------------------------------------------------------------------------


 

to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable sub-participation.  Each Lender that sells a sub-participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such sub-participation for all purposes of
this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)           Lender Treated as Owner.  The Administrative Agent, the Issuing
Lenders and the Borrowers may, for all purposes of this Agreement, treat any
Lender as the owner and holder of LC Exposure and Revolving Advances until
written notice of assignment shall have been received by them.

 

(e)           No Right to Greater Payment.  No assignee, Participant or other
transferee of any Lender’s rights shall be entitled to receive any greater
payment under Section 2.17 than such Lender would have been entitled to receive
with respect to the rights transferred, unless such transfer is made (i) with
the Company’s prior written consent (which consent shall not be unreasonably
withheld) or by reason of the provisions of this Agreement requiring such Lender
to designate a different Lending Office under certain circumstances, or (ii) at
a time when the circumstances giving rise to such greater payment did not exist.

 

(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving
Notes owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and, subject to Section 8.06(d), the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the

 

70

--------------------------------------------------------------------------------


 

terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

SECTION 8.07.           Collateral.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

SECTION 8.08.           Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 8.09.           Counterparts; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 8.10.           Confidentiality.

 

In accordance with normal procedures regarding proprietary information supplied
by customers, each of the Lenders agrees to keep confidential information
relating to the Company or any Subsidiary received pursuant to or in connection
with this Agreement and the transactions contemplated hereby other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry (the “Information”), provided that nothing herein shall be construed to
prevent the Administrative Agent, any Issuing Lender or any Lender from
disclosing such Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or authority
having jurisdiction over the Administrative Agent, such Issuing Lender or such
Lender or any of their respective Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) which has been publicly disclosed (other than as a result of a breach of
this Section), (iv) which has been lawfully obtained on a nonconfidential basis
by the Administrative Agent, any Issuing Lender or any of the Lenders from a
Person other than the Company, any Subsidiary, the Administrative Agent, any
Issuing Lender or any other Lender, (v) to any participant in or assignee of, or
prospective participant in or assignee of, all or any part of the rights and
obligations of the Administrative Agent, such Issuing Lender or such Lender
under this Agreement or to any actual or prospective counterparty (or its
advisors) to any securitization, swap or derivative transaction relating to the
Company, any Subsidiary, and the Obligations (provided that such participant,
assignee or counterparty, or prospective participant, assignee or counterparty
agrees to comply with the confidentiality requirements set forth in this
Section 8.10), (vi) to the Administrative Agent’s, such Issuing Lender’s or such
Lender’s independent auditors or outside legal counsel, (vii) to its Affiliates
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (viii) to any other party to this Agreement,
(ix) with the consent of the Company, (x) on a confidential basis to any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (xi) to the extent required in connection with
the exercise of any remedies, the enforcement of rights hereunder or any
litigation relating to this Agreement to which the Administrative Agent, such
Issuing Lender or such Lender is a party (and the Administrative Agent, such

 

71

--------------------------------------------------------------------------------


 

Issuing Lender or such Lender shall use its commercially reasonable efforts to
give prior notice of any such disclosure under this clause (xi) to the extent
permitted by applicable law; provided that the disclosing party shall have no
liability to any Borrower as a result of any failure to provide such prior
notice).

 

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.

 

SECTION 8.11.           Captions.

 

All Section headings are inserted for convenience of reference only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement.

 

SECTION 8.12.           Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8.13.           Integration.

 

All exhibits to a Loan Document shall be deemed to be a part thereof.  The Loan
Documents embody the entire agreement and understanding among the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders with respect to the
subject matter thereof and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent and the Lenders with respect to
the subject matter thereof.

 

SECTION 8.14.           Consent To Jurisdiction; Waiver Of Venue.

 

(a)           EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL

 

72

--------------------------------------------------------------------------------


 

AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(b)           EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

SECTION 8.15.           Service of Process.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.01.  THE DUTCH BORROWER IRREVOCABLY DESIGNATES
AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON
ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT,
ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN SECTION 8.14(A) IN ANY FEDERAL
OR NEW YORK STATE COURT SITTING IN NEW YORK CITY.  THE COMPANY HEREBY
REPRESENTS, WARRANTS AND CONFIRMS THAT THE COMPANY HAS AGREED TO ACCEPT SUCH
APPOINTMENT.  SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY THE DUTCH
BORROWER UNTIL ALL ADVANCES, ALL REIMBURSEMENT OBLIGATIONS, INTEREST THEREON AND
ALL OTHER AMOUNTS PAYABLE BY SUCH DUTCH BORROWER HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS
HEREOF AND THEREOF.  THE DUTCH BORROWER HEREBY CONSENTS TO PROCESS BEING SERVED
IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
SECTION 8.14(A) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY
BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS SECTION 8.15;
PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON
SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE COMPANY AND (IF APPLICABLE TO) THE DUTCH
BORROWER.  THE DUTCH BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH
MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON THE DUTCH BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD
TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO THE DUTCH
BORROWER.  TO THE EXTENT THE DUTCH BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), THE DUTCH BORROWER HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

73

--------------------------------------------------------------------------------


 

SECTION 8.16.           No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and its Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers and the Lenders, on the other hand, and each Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, each Joint Lead Arranger and each Lender is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent nor any
Joint Lead Arranger nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Joint Lead Arranger or any Lender has advised or is currently advising any
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent nor any Joint Lead Arranger nor any Lender has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the Joint
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrowers and their Affiliates, and none of the Administrative Agent nor any
Joint Lead Arranger nor any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent, the Joint Lead Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  The Borrowers hereby waive
and release, to the fullest extent permitted by law, any claims that any
Borrower may have against the Administrative Agent, the Joint Lead Arrangers and
the Lenders with respect to any breach or alleged breach of any advisory, agency
or fiduciary duty.

 

SECTION 8.17.           WAIVER OF TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

74

--------------------------------------------------------------------------------


 

SECTION 8.18.           Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Revolving Advances or, if it exceeds such unpaid principal,
refunded to the relevant Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

SECTION 8.19.           Judgment Currency.

 

(a)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the currency expressed to be payable
herein (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such specified currency with
such other currency in New York, New York at 12:00 noon (New York City time) on
the Business Day preceding that on which final judgment is given.

 

(b)           The Borrowers’ obligations hereunder shall be required to be
satisfied in the applicable specified currency.  The obligation of each Borrower
in respect of any sum due from it to any Credit Party hereunder will,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent the recipient thereof may in accordance with
normal banking procedures purchase the specified currency (after subtracting all
expenses incurred in converting such currency to the specified currency) with
such other currency on the Business Day immediately following such receipt; if
the amount of the specified currency so purchased is less than the sum
originally due to the recipient in the specified currency, each Borrower agrees,
as a separate obligation and notwithstanding any judgment, to indemnify the
recipient against such loss, and, if the amount of the specified currency so
purchased exceeds the sum originally due to the recipient in the specified
currency, the recipient agrees to remit to the relevant Borrower such excess
(after subtracting all expenses incurred in converting such currency to the
specified currency).

 

(c)           The agreements in this Section 8.19 shall survive payment of any
such judgment.

 

SECTION 8.20.           USA Patriot Act.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower and each Related
Entity, which information includes the name and address of each Borrower and
each Related Entity and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower and each Related
Entity in accordance with the Patriot Act.  Each Borrower will, and will cause
each of its Subsidiaries to, provide, to the extent commercially reasonable or
required by requirements of law, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.

 

75

--------------------------------------------------------------------------------


 

SECTION 8.21.                 Attorney Representation.  If the Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement and/or any other Loan Document it is hereby expressly
acknowledged and accepted by the parties to this Agreement and/or any other Loan
Document that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

 

SECTION 8.22.                 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE IX

 

COMPANY GUARANTEE

 

In order to induce the Lenders to extend credit to the Dutch Borrower hereunder
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Company hereby absolutely and irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of the Obligations of the Dutch Borrower.  The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to the
Dutch Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment.  The obligations of the
Company hereunder shall not be affected by (a) the failure of the Administrative
Agent, any Issuing Lender or any Lender to assert any claim or demand or to
enforce any right or remedy against the Dutch Borrower under the provisions of
this Agreement, any other Loan Document or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement or any other Loan Document or agreement; (d) any default, failure or
delay, willful or

 

76

--------------------------------------------------------------------------------


 

otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of the Dutch Borrower or any other guarantor
of any of the Obligations; (g) the enforceability or validity of the Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Dutch Borrower or any other guarantor of any of the
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Dutch Borrower or any
other guarantor of the Obligations, of any of the Obligations or otherwise
affecting any term of any of the Obligations; or (h) any other act, omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Lender or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Lender or any Lender in favor of the Dutch
Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Lender or any Lender upon the insolvency, bankruptcy or reorganization of the
Dutch Borrower or otherwise (including pursuant to any settlement entered into
by a holder of Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Lender or any Lender may have at law or in
equity against the Dutch Borrower by virtue hereof, upon the failure of the
Dutch Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Lender or any Lender, forthwith pay, or cause
to be paid, to the Administrative Agent, any Issuing Lender or any Lender in
cash an amount equal to the unpaid principal amount of such Obligations then
due, together with accrued and unpaid interest thereon.  The Company further
agrees that if payment in respect of any Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, New York
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent, any Issuing Lender or
any Lender, disadvantageous to the Administrative Agent, any Issuing Lender or
any Lender in any material respect, then, at the election of the Administrative
Agent, the Company shall make payment of such Obligation in Dollars (based upon
the applicable Dollar Equivalent) in effect on

 

77

--------------------------------------------------------------------------------


 

the date of payment) and/or in New York, New York or such other location as is
designated by the Administrative Agent and, as a separate and independent
obligation, shall indemnify the Administrative Agent, any Issuing Lender and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against the Dutch Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by the Dutch Borrower to the Administrative Agent, the Issuing
Lenders and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

 

[signature pages follow]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

FLUOR CORPORATION,

 

as the Company

 

 

 

 

 

By:

/s/ James M. Lucas

 

Name:

James M. Lucas

 

Title:

Senior Vice President, Tax and Treasurer

 

 

 

 

 

 

 

Address:

 

 

 

 

 

6700 Las Colinas Boulevard

 

Irving, Texas 75039

 

Attention: Jim M. Lucas

 

Telecopier: (469) 398-7285

 

Electronic Mail: jim.lucas@fluor.com

 

Website Address: www.fluor.com

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

FLUOR B.V.,

 

as the Dutch Borrower

 

 

 

 

 

By:

/s/ Marc Van Heynigen

 

Name:

Marc Van Heynigen

 

Title:

Vice President and General Manager

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Administrative Agent, an Issuing Lender and individually as a
Lender

 

 

 

 

 

By:

/s/ Nicholas Rabier

 

 

Name: Nicholas Rabier

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Karim Remtoula

 

 

Name: Karim Remtoula

 

 

Title: Vice President

 

 

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, NY 10019

 

 

 

Addresses for Notices to BNPP as Administrative Agent:

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, NY 10019

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail: jamie.dillon@us.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail: joseph.mack@us.bnpparibas.com

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

With copies to:

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, New York 10019

 

 

 

Attention: Terri Knuth

 

Electronic Mail:

 

terri.knuth@us.bnpparibas.com;

 

dl.mo.agency.services@us.bnpparibas.com

 

 

 

BNP Paribas

 

c/o BNP Paribas RCC, Inc.

 

Newport Tower — Suite 188

 

525 Washington Boulevard

 

Jersey City, New Jersey 07310

 

 

 

Attention:  Wendy Lau

 

Telecopier: (201) 616-7912

 

Electronic Mail:

 

nyls.agency.support@us.bnpparibas.com

 

 

 

Attention:  Dina Wilson

 

Telecopier: (201) 616-7912

 

Electronic Mail:

 

nyls.agency.support@us.bnpparibas.com

 

 

 

 

 

Addresses for Notices to BNPP as a Lender and as an Issuing Lender and for Other
Notices relating to Letters of Credit:

 

 

 

BNP Paribas

 

787 Seventh Avenue

 

New York, NY 10019

 

 

 

Attention: Nicholas Rogers

 

Telecopier: (212) 841-3830

 

Electronic Mail: nicholas.rogers@us.bnpparibas.com

 

 

 

Attention: Jamie Dillon

 

Telecopier: (415) 291-0563

 

Electronic Mail: jamie.dillon@us.bnpparibas.com

 

 

 

Attention: Joseph Mack

 

Telecopier: (415) 291-0563

 

Electronic Mail: joseph.mack@us.bnpparibas.com

 

 

 

Attention: Deborah Scholl

 

Telecopier: (312) 977-2234

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

Electronic Mail: deborah.scholl@us.bnpparibas.com

 

 

 

 

 

With copies to:

 

BNP Paribas

 

787 Seventh Avenue

 

New York, New York 10019

 

 

 

Attention: Terri Knuth

 

Electronic Mail:

 

terri.knuth@us.bnpparibas.com;

 

dl.mo.agency.services@us.bnpparibas.com

 

 

 

BNP Paribas

 

c/o BNP Paribas RCC, Inc.

 

Newport Tower — Suite 188

 

525 Washington Boulevard

 

Jersey City, New Jersey 07310

 

 

 

Attention:  Wendy Lau

 

Telecopier: (201) 616-7912

 

Electronic Mail:

 

nyls.agency.support@us.bnpparibas.com

 

 

 

Attention:  Dina Wilson

 

Telecopier: (201) 616-7912

 

Electronic Mail:

 

nyls.agency.support@us.bnpparibas.com

 

 

 

Attention: Maria Albuquerque

 

Telecopier: (201) 616-7913

 

Electronic Mail:

 

NYTFStandby@us.bnpparibas.com

 

 

 

Attention: Maritza Leung

 

Telecopier: (201) 616-7913

 

Electronic Mail:

 

NYTFStandby@us.bnpparibas.com

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent, as an Issuing Lender and individually as a Lender

 

 

 

 

 

By:

/s/  Patrick Martin

 

Name:

Patrick Martin

 

Title:

Managing Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Co-Documentation Agent and individually as a Lender

 

 

 

 

 

By:

/s/  Richard Rivera

 

Name:

Richard Rivera

 

Title:

Vice President

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Co-Documentation Agent, as an Issuing Lender and individually as a Lender

 

 

 

 

 

By:

/s/  Mark Maloney

 

Name:

Mark Maloney

 

Title:

Authorized Signatory

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as a Lender

 

 

 

 

 

By:

/s/  Steven Aloupis

 

Name:

Steven Aloupis

 

Title:

Managing Director

 

 

Loan Syndications

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

 

as a Lender

 

 

 

 

 

By:

/s/  Kaye Ea

 

Name:

Kaye Ea

 

Title:

Managing Director

 

 

 

 

By:

/s/  Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

as a Lender

 

 

 

 

 

By:

/s/  Winston Lua

 

Name:

Winston Lua

 

Title:

Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK plc

 

as a Lender

 

 

 

 

 

By:

/s/  Erin Doherty

 

Name:

Erin Doherty

 

Title:

Assistant Vice President

 

 

Transaction Execution

 

 

Category A

 

 

D006

 

 

 

 

 

 

 

By:

/s/  Daven Popat

 

Name:

Daven Popat

 

Title:

Senior Vice President

 

 

Transaction Execution

 

 

Category A

 

 

P003

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/  S. Michael St. Geme

 

Name:

S. Michael St. Geme

 

Title:

Managing Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

As an Issuing Lender and individually as a Lender

 

 

 

 

 

By:

/s/  James Weinstein

 

Name:

James Weinstein

 

Title:

Managing Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., DUBLIN BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/  Sean Hassett

 

Name:

Sean Hassett

 

Title:

Director

 

 

 

 

By:

/s/  Maurice Kenny

 

Name:

Maurice Kenny

 

Title:

Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/  William Maag

 

Name:

William Maag

 

Title:

Managing Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as an Issuing Lender and individually as a Lender

 

 

 

 

 

By:

/s/ Brian B. Myers

 

Name:

Brian B. Myers

 

Title:

SVP Corporate Banking

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Russell Johnson

 

Name:

Russell Johnson

 

Title:

Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jonathan F. Lindvall

 

Name:

Jonathan F. Lindvall

 

Title:

Vice President

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A.

 

as a Lender

 

 

 

 

 

By:

/s/ William S. Denton

 

Name:

William S. Denton

 

Title:

Global Relationship Manager

 

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

Name:

Francesco Di Mario

 

Title:

FVP & Head of Credit

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

WESTPAC BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Richard Yarnold

 

Name:

Richard Yarnold

 

Title:

Director

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

Signature Page to

Amended and Restated Revolving Loan And Letter Of Credit Facility Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Aggregate
Commitment

 

Amount of
Aggregate
Commitment
Attributable to
Revolving Facility
Sublimit

 

Applicable
Percentage

 

 

 

 

 

 

 

 

 

BNP Paribas

 

$

162,500,000.00

 

$

90,277,777.78

 

9.027777778

%

Bank of America, N.A.

 

$

162,500,000.00

 

$

90,277,777.78

 

9.027777778

%

Citibank, N.A.

 

$

162,500,000.00

 

$

90,277,777.78

 

9.027777778

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

162,500,000.00

 

$

90,277,777.78

 

9.027777778

%

Standard Chartered Bank

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

Credit Agricole Corporate & Investment Bank

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

The Bank of Nova Scotia

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

Lloyds Bank plc

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

Wells Fargo Bank, National Association

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

Sumitomo Mitsui Banking Corporation

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

ING Bank N.V.

 

$

100,000,000.00

 

$

55,555,555.56

 

5.555555556

%

Santander Bank, N.A.

 

$

75,000,000.00

 

$

41,666,666.67

 

4.166666667

%

HSBC Bank USA, National Association

 

$

75,000,000.00

 

$

41,666,666.67

 

4.166666667

%

Barclays Bank plc

 

$

75,000,000.00

 

$

41,666,666.67

 

4.166666667

%

U.S. Bank National Association

 

$

75,000,000.00

 

$

41,666,666.67

 

4.166666667

%

Intesa Sanpaolo S.p.A.

 

$

50,000,000.00

 

$

27,777,777.76

 

2.777777778

%

Westpac Banking Corporation

 

$

50,000,000.00

 

$

27,777,777.76

 

2.777777778

%

Goldman Sachs Bank USA

 

$

50,000,000.00

 

$

27,777,777.76

 

2.777777778

%

Totals

 

$

1,800,000,000.00

 

$

1,000,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

EXISTING LETTERS OF CREDIT

 

#

 

BANK

 

LC/LG
NUMBER

 

Por
F

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

GUARANTEE
AMOUNT

 

1

 

BNP Paribas $1.8B Revolver

 

4120642

 

F

 

3-Apr-13

 

31-Mar-16

 

INR

 

225,446,618

 

2

 

BNP Paribas $1.8B Revolver

 

4125190

 

F

 

25-Oct-13

 

31-Oct-17

 

INR

 

84,940,306

 

3

 

BNP Paribas $1.8B Revolver

 

4116445

 

F

 

9-Oct-12

 

1-Jan-50

 

INR

 

42,101,332

 

4

 

BNP Paribas $1.8B Revolver

 

4132334

 

P

 

6-Aug-14

 

1-Nov-19

 

USD

 

57,000,000

 

5

 

BNP Paribas $1.8B Revolver

 

4123593

 

P

 

12-Aug-13

 

15-Aug-17

 

USD

 

50,000,000

 

6

 

BNP Paribas $1.8B Revolver

 

4108518

 

F

 

16-Oct-14

 

30-Nov-16

 

USD

 

8,611,881

 

7

 

BNP Paribas $1.8B Revolver

 

91916670

 

P

 

11-Aug-10

 

11-Aug-16

 

USD

 

47,963,206

 

8

 

BNP Paribas $1.8B Revolver

 

FF000362JL

 

P

 

6-Aug-15

 

15-Apr-17

 

EUR

 

44,553,936

 

9

 

BNP Paribas $1.8B Revolver

 

91868285

 

F

 

29-Apr-03

 

1-Jan-50

 

USD

 

30,410,000

 

10

 

BNP Paribas $1.8B Revolver

 

4131059

 

P

 

6-Aug-14

 

1-Nov-19

 

USD

 

27,000,000

 

11

 

BNP Paribas $1.8B Revolver

 

4119185

 

P

 

28-Jan-13

 

31-Dec-18

 

USD

 

12,000,000

 

12

 

BNP Paribas $1.8B Revolver

 

4139979

 

F

 

21-Jan-16

 

26-Aug-16

 

USD

 

11,944,517

 

13

 

BNP Paribas $1.8B Revolver

 

4119848

 

P

 

27-Feb-13

 

31-Dec-18

 

USD

 

11,500,000

 

14

 

BNP Paribas $1.8B Revolver

 

S501089N

 

P

 

16-Dec-14

 

4-Jan-20

 

USD

 

10,000,000

 

15

 

BNP Paribas $1.8B Revolver

 

4119300

 

P

 

31-Jan-13

 

1-Jan-50

 

THB

 

7,593,124

 

16

 

BNP Paribas $1.8B Revolver

 

3131095

 

P

 

25-Jun-14

 

27-Jun-16

 

USD

 

7,398,485

 

17

 

BNP Paribas $1.8B Revolver

 

91914859

 

P

 

24-May-10

 

1-Jan-50

 

THB

 

6,101,269

 

18

 

BNP Paribas $1.8B

 

91891861

 

F

 

8-Sep-06

 

18-May-16

 

USD

 

5,500,000

 

 

--------------------------------------------------------------------------------


 

 

 

Revolver

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

BNP Paribas $1.8B Revolver

 

S500135N

 

P

 

8-Aug-14

 

14-Aug-16

 

USD

 

5,000,000

 

20

 

BNP Paribas $1.8B Revolver

 

4121101

 

P

 

26-Apr-13

 

31-Jan-16

 

USD

 

2,000,000

 

21

 

BNP Paribas $1.8B Revolver

 

4128316

 

P

 

17-Mar-14

 

31-Mar-17

 

USD

 

5,157,183

 

22

 

BNP Paribas $1.8B Revolver

 

4132018

 

P

 

29-Sep-14

 

1-Apr-17

 

USD

 

3,297,264

 

23

 

BNP Paribas $1.8B Revolver

 

3130342

 

F

 

3-Mar-14

 

22-Jun-16

 

USD

 

3,000,000

 

24

 

BNP Paribas $1.8B Revolver

 

S501832N

 

P

 

24-Feb-15

 

30-Jun-17

 

USD

 

2,000,000

 

25

 

BNP Paribas $1.8B Revolver

 

4136409

 

P

 

23-Jun-15

 

23-Jan-16

 

QAR

 

2,000,000

 

26

 

BNP Paribas $1.8B Revolver

 

NY-075872

 

P

 

14-Dec-14

 

25-May-18

 

USD

 

2,676,384

 

27

 

BNP Paribas $1.8B Revolver

 

NY-065537

 

P

 

21-Feb-14

 

21-Nov-21

 

CAD

 

13,000,000

 

28

 

BNP Paribas $1.8B Revolver

 

4108810

 

P

 

28-Nov-11

 

1-Jan-50

 

THB

 

1,937,153

 

29

 

BNP Paribas $1.8B Revolver

 

4108141

 

P

 

31-Oct-11

 

1-Jan-50

 

THB

 

1,927,474

 

30

 

BNP Paribas $1.8B Revolver

 

3132060

 

F

 

14-Aug-15

 

31-Aug-16

 

USD

 

1,054,545

 

31

 

BNP Paribas $1.8B Revolver

 

91913474

 

F

 

10-Mar-10

 

1-Jan-50

 

USD

 

495,000

 

32

 

BNP Paribas $1.8B Revolver

 

NY-086023

 

P

 

18-Aug-15

 

27-Mar-16

 

USD

 

1,500,000

 

33

 

BNP Paribas $1.8B Revolver

 

3132228

 

p

 

30-Nov-15

 

5-Jun-16

 

USD

 

1,500,000

 

34

 

BNP Paribas $1.8B Revolver

 

91917141

 

F

 

3-Sep-10

 

27-Sep-16

 

USD

 

1,600,000

 

35

 

BNP Paribas $1.8B Revolver

 

3128106

 

P

 

23-May-13

 

1-Sep-26

 

USD

 

4,415,000

 

36

 

BNP Paribas $1.8B Revolver

 

4107057

 

F

 

19-Sep-11

 

1-Jan-50

 

AUD

 

1,004,994

 

37

 

BNP Paribas $1.8B Revolver

 

91913899

 

P

 

6-Apr-10

 

30-Jun-16

 

USD

 

500,000

 

38

 

BNP Paribas $1.8B Revolver

 

4135827

 

P

 

19-May-15

 

30-May-16

 

USD

 

921,075

 

 

--------------------------------------------------------------------------------


 

39

 

BNP Paribas $1.8B Revolver

 

4107047

 

F

 

19-Sep-11

 

1-Jan-50

 

AUD

 

715,732

 

40

 

BNP Paribas $1.8B Revolver

 

4107052

 

F

 

19-Sep-11

 

1-Jan-50

 

AUD

 

715,732

 

41

 

BNP Paribas $1.8B Revolver

 

4128037

 

P

 

28-Feb-14

 

28-Feb-18

 

AUD

 

585,269

 

42

 

BNP Paribas $1.8B Revolver

 

3129790

 

F

 

10-Dec-13

 

1-Jan-50

 

USD

 

1,591,000

 

43

 

BNP Paribas $1.8B Revolver

 

S500755N

 

P

 

4-Nov-14

 

31-May-16

 

CNY

 

1,050,000

 

44

 

BNP Paribas $1.8B Revolver

 

S500754N

 

P

 

4-Nov-14

 

31-May-16

 

CNY

 

554,981

 

45

 

BNP Paribas $1.8B Revolver

 

4130581

 

P

 

10-Jul-14

 

16-Dec-17

 

EUR

 

300,000

 

46

 

BNP Paribas $1.8B Revolver

 

3131390

 

F

 

31-May-13

 

31-Aug-17

 

USD

 

313,728

 

47

 

BNP Paribas $1.8B Revolver

 

4119300

 

P

 

31-Jan-13

 

1-Jan-50

 

USD

 

205,229

 

48

 

BNP Paribas $1.8B Revolver

 

S502458N

 

P

 

24-Apr-15

 

31-Dec-16

 

USD

 

877,000

 

49

 

BNP Paribas $1.8B Revolver

 

S502457N

 

P

 

24-Apr-15

 

31-Dec-16

 

USD

 

1,190,000

 

50

 

BNP Paribas $1.8B Revolver

 

91914859

 

P

 

24-May-10

 

1-Jan-50

 

USD

 

178,188

 

51

 

BNP Paribas $1.8B Revolver

 

4125252

 

P

 

25-Oct-13

 

1-Jan-50

 

EUR

 

165,000

 

52

 

BNP Paribas $1.8B Revolver

 

3127251

 

F

 

11-Mar-13

 

1-Jan-50

 

USD

 

438,000

 

53

 

BNP Paribas $1.8B Revolver

 

37346

 

F

 

3-Oct-90

 

1-Jan-50

 

USD

 

100,000

 

54

 

BNP Paribas $1.8B Revolver

 

3129401

 

F

 

29-Oct-13

 

1-Jan-50

 

EUR

 

1,757,851

 

55

 

BNP Paribas $1.8B Revolver

 

3129403

 

F

 

29-Oct-13

 

1-Jan-50

 

EUR

 

2,123,172

 

56

 

BNP Paribas $1.8B Revolver

 

4108142

 

P

 

31-Oct-11

 

1-Jan-50

 

USD

 

87,380

 

57

 

BNP Paribas $1.8B Revolver

 

4137716

 

P

 

3-Sep-15

 

3-Mar-16

 

QAR

 

80,000

 

58

 

BNP Paribas $1.8B Revolver

 

4128311

 

P

 

17-Mar-14

 

1-Jan-50

 

EUR

 

74,250

 

59

 

BNP Paribas

 

4118049

 

P

 

10-Dec-12

 

30-Sep-16

 

USD

 

21,534

 

 

--------------------------------------------------------------------------------


 

 

 

$1.8B Revolver

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

BNP Paribas $1.8B Revolver

 

4130750

 

P

 

22-Jul-14

 

31-Mar-17

 

CAD

 

14,817,010

 

61

 

BNP Paribas $1.8B Revolver

 

4136971

 

P

 

2-Jul-15

 

30-Sep-16

 

USD

 

24,444

 

62

 

BNP Paribas $1.8B Revolver

 

4136971

 

P

 

2-Jul-15

 

30-Sep-16

 

THB

 

474,810

 

63

 

BNP Paribas $1.8B Revolver

 

4122572

 

P

 

26-Jun-13

 

30-Sep-16

 

USD

 

5,701

 

64

 

BNP Paribas $1.8B Revolver

 

4140063

 

P

 

27-Jan-16

 

1-Jan-50

 

EUR

 

16,248

 

65

 

BNP Paribas $1.8B Revolver

 

4108812

 

P

 

28-Nov-11

 

1-Jan-50

 

USD

 

21,561

 

66

 

BNP Paribas $1.8B Revolver

 

3126258

 

F

 

22-Oct-12

 

31-Mar-17

 

EUR

 

28,786

 

 

--------------------------------------------------------------------------------


 

Schedule 5.08

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF OPINION OF
INTERNAL COUNSEL FOR THE BORROWERS

 

[Attached]

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF OPINION OF
SPECIAL DUTCH COUNSEL FOR THE DUTCH BORROWER

 

[Attached]

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below the interest in and to all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to that
represents the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
identified below (including, without limitation, the Letters of Credit included
in such facility) (all of the foregoing being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrowers:

Fluor Corporation and Fluor B.V.

 

 

 

4.

Administrative Agent:

BNP Paribas as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

B-1

--------------------------------------------------------------------------------


 

5.                                      Credit Agreement:  Amended and Restated
Revolving Loan and Letter of Credit Facility Agreement, dated as of February 25,
2016, among Fluor Corporation, Fluor B.V., the Lenders from time to time party
thereto and BNP Paribas, as Administrative Agent.

 

6.                                      Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitments /
Loans
for all Lenders(7)

 

Amount of
Commitments
/ Loans
Assigned

 

Percentage
Assigned of
Commitments
/ Loans(8)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

             

 

$

             

 

             

%

 

 

 

 

 

 

$

             

 

$

             

 

             

%

 

 

 

 

 

 

$

             

 

$

             

 

             

%

 

 

 

[7.                                  Trade Date:                              
                  ](9)

 

Effective Date:                   , 201  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 12 decimals, as a percentage of the
Commitments/Loans of all Lenders thereunder.

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2

--------------------------------------------------------------------------------


 

[Consented to and](10) Accepted:

 

BNP PARIBAS, as

as Administrative Agent and as an Issuing Lender

 

 

By:

 

 

 

Title:

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[OTHER ISSUING LENDERS], as

as an Issuing Lender

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

[Consented to:](11)

 

FLUOR CORPORATION

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lenders) is required by the terms of the Credit Agreement.

 

B-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLUOR CORPORATION

 

AMENDED AND RESTATED

$1,800,000,000 REVOLVING LOAN AND LETTER OF CREDIT FACILITY AGREEMENT

 

DATED AS OF FEBRUARY 25, 2016

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment and Assumption (herein collectively the “Loan Documents”) or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 8.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest on the basis of which
it has made such analysis and decision, (v) it is not a Competitor of the
Company and (vi) attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

B-5

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption and the rights and obligations of the parties
hereunder shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York (including Section 5-1401 of the
General Obligations Law of the State of New York), without regard to conflicts
of laws principles.  In the event of any inconsistency between this Assignment
and Assumption and the Credit Agreement, the provisions of the Credit Agreement
shall govern.

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF [ASSISTANT] SECRETARY’S CERTIFICATE

 

February 25, 2016

 

The undersigned, the [Assistant] Secretary of Fluor Corporation, a Delaware
corporation (the “Company”), hereby certifies pursuant to Section 3.01(a)(ii) of
the Amended and Restated Revolving Loan and Letter of Credit Facility Agreement
(the “Agreement”; capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms as set forth in the Agreement),
dated as of February 25, 2016, among the Company, Fluor B.V., the Lenders
thereunder and BNP Paribas, as Administrative Agent, that I am the duly
appointed [Assistant] Secretary of the Company, and further certify as follows:

 

1.                                      Annexed hereto as Annex A is a true,
complete and correct copy of all resolutions of the Board of Directors of the
Company, relating to the Agreement and the transactions contemplated thereby,
all of which resolutions are in full force and effect on the date hereof.

 

2.                                      Annexed hereto as Annexes B and C,
respectively, are true, complete and correct copies of the certificate of
incorporation and the by-laws of the Company, including, without limitation, all
amendments thereof to the date hereof, which certificate of incorporation and
by-laws are presently in effect on and as of the date hereof.

 

3.                                      The following persons are duly elected
or appointed, as the case may be, and qualified officers of the Company holding
the offices indicated opposite their respective names, and the signatures
appearing opposite their respective names and offices are the genuine signatures
of such persons:

 

Name

 

Title

 

Signature

 

 

 

 

 

[       ]

 

[       ]

 

 

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

 

 

 

Name:

 

Title:

 

I, [        ], hereby certify that I am the duly elected or appointed, as the
case may be, and qualified [        ] of the Company, as of the date hereof.

 

 

 

 

Name:

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

ANNEX A

 

TO

 

[ASSISTANT] SECRETARY’S CERTIFICATE

 

RESOLUTIONS

 

--------------------------------------------------------------------------------


 

ANNEX B

 

TO

 

[ASSISTANT] SECRETARY’S CERTIFICATE

 

CERTIFICATE OF INCORPORATION

 

--------------------------------------------------------------------------------


 

ANNEX C

 

TO

 

[ASSISTANT] SECRETARY’S CERTIFICATE

 

BYLAWS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF REVOLVING BORROWING

 

[Date]

 

BNP Paribas, as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

 

Attention: [      ]

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Telephone: [      ]

Telecopier: [      ]

E-mail: [      ]

 

FLUOR CORPORATION

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Loan and Letter of
Credit Facility Agreement, dated as of February 25, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Fluor Corporation (the “Company”), Fluor B.V. (the “Dutch
Borrower” and, together with the Company, the “Borrowers”), certain Lenders
party thereto and BNP Paribas, as Administrative Agent.  The undersigned
Borrower hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned Borrower hereby requests a Revolving
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Revolving Borrowing (the “Proposed Revolving
Borrowing”):

 

(a)                                 Name of Borrower:                        

 

(b)                                 The Business Day of the Proposed Revolving
Borrowing is          , 20   .

 

(c)                                  The Revolving Advances comprising the
Proposed Revolving Borrowing are [Base Rate Revolving Advances] [Eurocurrency
Rate Revolving Advances].

 

(d)                                 The aggregate principal amount of the
Proposed Revolving Borrowing is $          .

 

[(e)                              The initial Interest Period for each
Eurocurrency Rate Revolving Advance made as part of the Proposed Revolving
Borrowing is       month[s].]

 

(f)                                   Agreed Loan Currency:                

 

(g)                                  Funds are requested to be disbursed to the
Borrower’s following account:

 

                      

                      

 

D-1

--------------------------------------------------------------------------------


 

Account No.                       

 

D-2

--------------------------------------------------------------------------------


 

The Company hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Revolving Borrowing:

 

(i)                                     there is no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect directly affecting the transactions
provided for herein and no action or proceeding by or before any Governmental
Authority shall have been commenced and be pending or, to the knowledge of the
Borrower, threatened, seeking to prevent or delay the transactions contemplated
by the Loan Documents or challenging any other terms and provisions hereof or
thereof or seeking any damages in connection therewith;

 

(ii)                                  all representations and warranties of the
Borrower contained in Article IV of the Credit Agreement (other than the
representation and warranty of the Borrower contained in Section 4.04(b) hereof)
are true (except that for purposes hereof, the representations and warranties
contained in Section 4.04(a) shall be deemed to refer to the most recent
statements furnished pursuant to Section 5.01(a));

 

(iii)                               no event has occurred and is continuing, or
would result from such Proposed Revolving Borrowing or from the application of
the proceeds therefrom, that constitutes a Default;

 

(iv)                              no default or event of default under any
project engineering, procurement, construction, maintenance and related
activities and/or contracts of the Borrower or any of its Subsidiaries shall
have occurred and be continuing which could reasonably be expected to materially
and adversely affect the ability of the Borrower to perform its obligations
under the Loan Documents; and

 

(v)                                 both before and immediately after giving
effect to the Proposed Revolving Borrowing, (a) the Dollar Equivalent of the
aggregate Revolving Credit Exposures shall not exceed the Aggregate Commitments,
(b) the Dollar Equivalent of the sum of the aggregate outstanding Revolving
Advances and the LC Exposure in respect of Financial Letters of Credit shall not
exceed the Revolving Facility Sublimit, (c) the Dollar Equivalent of the
aggregate outstanding Revolving Advances denominated in Canadian Dollars shall
not exceed the Canadian Dollar Sublimit, and (d) the Dollar Equivalent of the
aggregate outstanding Revolving Advances denominated in Pounds Sterling shall
not exceed the Pounds Sterling Sublimit.

 

 

[REQUESTING BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[FLUOR CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](12)

 

--------------------------------------------------------------------------------

(12)  Insert signature block for Fluor Corporation if it is not the requesting
Borrower.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

BNP Paribas, as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

 

Attention: [      ]

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Telephone: [      ]

Telecopier: [      ]

E-mail: [      ]

 

FLUOR CORPORATION

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Loan and Letter of
Credit Facility Agreement, dated as of February 25, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Fluor Corporation (the “Company”), Fluor B.V. (the “Dutch
Borrower” and, together with the Company, the “Borrowers”), certain Lenders
party thereto and BNP Paribas, as Administrative Agent.  The [undersigned
Borrower][Company, on behalf of the Dutch Borrower,] hereby gives you notice,
irrevocably, pursuant to Section 2.06 of the Credit Agreement that the
[undersigned Borrower][Company, on behalf of the Dutch Borrower,] hereby
requests a conversion or continuation of Revolving Advances under the Credit
Agreement, and in that connection sets forth below the information relating to
such conversion or continuation:

 

(a)                                 The Business Day of the
conversion/continuation is          ,     20   .

 

(b)                                 The aggregate principal amount and Agreed
Loan Currency of Revolving Advances being converted/continued is           .

 

(c)                                  Nature of conversion/continuation:

 

o Conversion of Base Rate Revolving Advances to Eurocurrency Rate Revolving
Advances

 

o Conversion of Eurocurrency Rate Revolving Advances to Base Rate Revolving
Advances

 

o Continuation of Eurocurrency Rate Revolving Advances as such

 

(d)                                 If Revolving Advances are being continued as
or converted to Eurocurrency Rate Revolving Advances, the duration of the new
Interest Period that commences on the conversion/continuation date is      
month[s].

 

E-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that no event has occurred and is continuing,
or would result from such conversion or continuation, that constitutes a
Default.

 

 

FLUOR CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF REVOLVING NOTE

 

           , 20    

 

FOR VALUE RECEIVED, the undersigned, [FLUOR CORPORATION][FLUOR B.V.] (the
“Borrower”), hereby promises to pay [LENDER] (the “Lender”), on the Maturity
Date (as defined in the Credit Agreement referred to below) the Dollar
Equivalent of the principal amount of Revolving Advances (as defined in such
Credit Agreement) due and payable by the Borrower to the Lender on the Maturity
Date under that certain Amended and Restated Revolving Loan and Letter of Credit
Facility Agreement, dated as of February 25, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, [List other borrower not signing this note],
certain Lenders party thereto and BNP Paribas, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance from the date of such Revolving Advance until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
applicable Agreed Loan Currency in Federal or other immediately available funds
at the Administrative Agent’s office specified in the Credit Agreement.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and is subject to
optional and mandatory prepayment in whole or in part and other benefits as
provided therein.  Upon the occurrence and during the continuance of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.  Revolving
Advances made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender and the Administrative Agent in the ordinary
course of business.  In the event of any conflict between the accounts and
records maintained by the Lender and the accounts and records maintained by the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Advances and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

 

[BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2

--------------------------------------------------------------------------------


 

REVOLVING ADVANCES AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Interest
Type

 

Amount and
Currency of
Advance
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Loan and Letter
of Credit Facility Agreement, dated as of February 25, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Fluor Corporation (the “Company”), Fluor B.V. (the “Dutch
Borrower” and, together with the Company, the “Borrowers”), certain Lenders
party thereto and BNP Paribas, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Advances(s) (as well as any Note(s) evidencing such Revolving
Advances(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:  

              , 20

 

 

G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Loan and Letter
of Credit Facility Agreement, dated as of February 25, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Fluor Corporation (the “Company”), Fluor B.V. (the “Dutch
Borrower” and, together with the Company, the “Borrowers”), certain Lenders
party thereto and BNP Paribas, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

               , 20

 

 

G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Loan and Letter
of Credit Facility Agreement, dated as of February 25, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Fluor Corporation (the “Company”), Fluor B.V. (the “Dutch
Borrower” and, together with the Company, the “Borrowers”), certain Lenders
party thereto and BNP Paribas, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

               , 20

 

 

G-3-1

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Loan and Letter
of Credit Facility Agreement, dated as of February 25, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Fluor Corporation (the “Company”), Fluor B.V. (the “Dutch
Borrower” and, together with the Company, the “Borrowers”), certain Lenders
party thereto and BNP Paribas, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

               , 20

 

 

G-4-1

--------------------------------------------------------------------------------